Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 1 of 77 PageID #: 17318

                                                                          REDACTED
                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ___________________________________
                                       )
   SHEET METAL WORKERS LOCAL NO. 20    )
   WELFARE AND BENEFIT FUND, and       )
   INDIANA CARPENTERS WELFARE FUND,    )
   on behalf of themselves and all     )         C.A. No. 16-046 WES
   others similarly situated,          )
                                       )
             Plaintiffs,               )
                                       )
        v.                             )
                                       )
   CVS PHARMACY, INC., et al.,         )
                                       )
             Defendants.               )
   ___________________________________)
                                       )
   PLUMBERS WELFARE FUND, LOCAL 130, )
   U.A., on behalf of itself and all )
   others similarly situated,          )
                                       )         C.A. No. 16-447 WES
             Plaintiffs,               )
                                       )
        v.                             )
                                       )
   CVS PHARMACY, INC., et al.          )
                                       )
             Defendants.               )
                                       )
   ___________________________________)

                             MEMORANDUM AND ORDER

   WILLIAM E. SMITH, District Judge.

         Plaintiffs Sheet Metal Workers Local No. 20 Welfare and

   Benefit Fund (“Sheet Metal Workers”), Indiana Carpenters Welfare

   Fund (“Indiana Carpenters”), and Plumbers Welfare Fund Local 130

   (“Plumbers”) (collectively, “Plaintiffs” or “named Plaintiffs”)

   move to certify four classes of third-party payors (“TPPs”) or
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 2 of 77 PageID #: 17319



   health plans in two consolidated cases.              Pls.’ Mem. in Supp. of

   Pls.’ Mot. for Class Certification (“Pls.’ Mot.”) 1-3, ECF No.

   123; 1 see also Reply in Supp. of Pls.’ Mot. for Class Certification

   (“Pls.’ Reply”) 3-4, ECF No. 145-1 (amending the class definition

   for the “Omissions Consumer Protection Class”). 2            They allege that

   Defendant CVS Pharmacy, Inc. (“CVS”) and five pharmacy benefit

   managers      (“PBMs”)   –   Defendant       Caremark,   L.L.C.   (“Caremark”,

   together with CVS, “Defendants”), Express Scripts, Inc., OptumRx,

   Inc., Medco Health Solutions,            Inc., 3 and MedImpact Healthcare

   Systems, Inc. – engaged in a nationwide scheme and conspiracy to

   overcharge TPPs, in violation of the Racketeer Influenced and

   Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq., and

   various state laws.       First Am. Compl. (“FAC”) 5-9, 52-84, ECF No.

   171.       Specifically, Plaintiffs allege that CVS defrauded and

   overcharged the health plans in failing to treat its Health Savings

   Pass (“HSP”) membership prices as its “Usual and Customary” (“U&C”)

   prices when reporting U&C prices to the PBMs. Moreover, Plaintiffs


          1   All docket entries refer to the docket in C.A. No. 16-046.

          Defendants make much of the term “health plans” as overly
          2

   vague, but Plaintiffs clarify that it is used as a synonym for
   “third-party payor” – “namely, any entity (other than the patient
   or health care provider) that reimburses the patient’s health care
   expenses (e.g., pharmaceutical purchases).” Pls.’ Reply 18. In
   this opinion, “TPPs” and “health plans” are used interchangeably.

          Express Scripts purchased MedCo in 2012. FAC ¶¶ 12, 111.
          3

   During the life of the HSP Program, Indiana Carpenters’ PBM was
   MedCo. Id. ¶ 12.


                                            2
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 3 of 77 PageID #: 17320



   claim that CVS and the PBMs conspired to conceal from the TPPs

   that the HSP prices were not included in its U&C prices.

         In addition, Caremark moves to dismiss Sheet Metal Workers’

   claims against Caremark, on the basis that the parties have agreed

   to arbitrate any disputes between them.                 See generally Mem. in

   Supp. of Caremark LLC’s Mot. under the FAA to Dismiss the Claims

   of Sheet Metal Workers (“Caremark Mot. to Dismiss”) 1, ECF No.

   163-1.

         For the reasons that follow, Plaintiffs’ Motion for Class

   Certification, ECF No. 120, is GRANTED, and Caremark’s Motion to

   Dismiss, ECF No. 163, is also GRANTED.                The Court DENIES WITHOUT

   PREJUDICE Plaintiffs’ Motions to Exclude the Expert Testimony of

   Catherine Graeff, Michael P. Salve, Ph.D., and Brett E. Barlag,

   ECF Nos. 140-42.

   I.    Background 4

         Retail        pharmacy    chains   generally    sell    their   prescription

   drugs     to    two    groups    of   consumers:      those   with    prescription

   insurance, and those without insurance, also referred to as cash

   payors.        FAC ¶ 29.      Customers with insurance make up well over 90

   percent        of     CVS’s     prescription   drug     business,      and   their

   prescription purchases are processed and paid for (in part or in




         4The Court gleans the background from Plaintiffs’ First
   Amended Complaint. See generally First Am. Compl. (“FAC”), ECF
   No. 81-1.


                                              3
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 4 of 77 PageID #: 17321



   full)   by   health   plans,    including    health   insurance   companies,

   third-party    administrators,      health    maintenance    organizations,

   self-funding health and welfare benefit plans, health plans, and

   other health benefit providers (collectively referred to herein as

   “health plans” or “TPPs”).        Id.

          Pharmacies, including CVS, report the prices they charge cash

   customers, known as the “Usual and Customary” or “U&C” price, to

   PBMs and TPPs to comply with the National Council for Prescription

   Drug Program’s (“NCPDP”) requirements.            Id. ¶¶ 1, 33-35.        This

   arrangement (and the contracts between CVS and the PBMs), in part,

   guarantees that TPPs and insured consumers do not pay more for a

   prescription drug than an uninsured consumer would pay for the

   same drug.    Id. ¶ 1.

          Pharmacy benefit managers, or PBMs, facilitate transactions

   between TPPs and pharmacies.        Id. ¶ 28.     TPPs contract with PBMs

   to perform services “including the negotiation of drug prices with

   drug    companies,     creation      of     formularies,     management    of

   prescription billing, construction of retail pharmacy networks for

   insurers, and provision of mail-order services.”            Id.   PBMs set up

   how pharmacy claims are adjudicated consistent with instructions

   from their TPP clients.        Id. ¶ 36.    Pursuant to PBM/TPP contracts,

   TPPs pay their PBMs for generic drugs purchased by their members

   based on the “lower of” three benchmark prices:            average wholesale

   price (“AWP”) less a defined percentage (i.e., AWP - %); U&C; or


                                           4
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 5 of 77 PageID #: 17322



   Maximum Allowable Cost (“MAC”).            Id. ¶¶ 39-41.     A drug’s AWP is

   set and published by third parties.            Id. ¶ 40.    PBMs set the MAC

   for each generic drug on their proprietary MAC lists.              Id. ¶ 41.

   The U&C is set by the pharmacy and is typically the highest of the

   three prices.     Id. ¶ 42.

         PBMs also contract with pharmacies to dispense drugs to their

   TPP clients.     Id. ¶ 43.     In those contracts, PBMs also typically

   agree to pay pharmacies based on benchmark prices, such as AWP,

   U&C, and MAC.     Id.   As the middlemen, PBMs make their profit from

   charging their TPP clients more for drugs than they pay the

   pharmacy for the transactions.          Id.    Thus, PBMs do not disclose

   the prices they charge their TPP clients, nor what they pay

   pharmacies.    Id.

         It was against this backdrop that, in September 2006, “Walmart

   turned the world of generic prescription drugs upside-down” by

   announcing that it would charge $4 for a 30-day supply, and $10

   for a 90-day supply, of hundreds of generic prescription drugs.

   Id. ¶¶ 2, 52.        Target, Walgreens, Rite Aid, and other retailers

   with pharmacies followed suit.             Id. ¶ 52.      Walmart and Target

   (until CVS acquired Target pharmacies in 2015) reported $4 as their

   U&C prices.    Id.    Tweaking the model a bit, Walgreens and Rite Aid

   required   customers     to   “join”   their    generic    prescription   drug

   programs to reap the benefits.         Id. ¶ 57.




                                          5
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 6 of 77 PageID #: 17323



          Plaintiffs allege that CVS joined with Caremark (and later

   ScriptSave), a fellow subsidiary of CVS Health Corporation, to

   sketch out a discount generic drug program that shielded CVS from

   reporting the discount price as its U&C to PBMs.            Id. ¶¶ 56-57,

   71-83.   In March 2008, prior to launching the HSP program, CVS and

   Caremark analyzed how adopting a generic discount program would

   impact CVS’s revenue from TPPs.           Id. ¶ 59.    An analyst at CVS

   determined that the impact to TPP revenue would be $866 million

   annually if CVS included all the drugs on the Walmart list, and,

   if CVS included all the drugs on the Walgreens list, the impact

   would be an additional $329 million.             Id.   As a result, CVS

   structured its HSP differently, citing concerns that “[m]aking the

   program ‘too attractive’ creates higher risk for our 3rd party

   plan pricing and profitability.”         Id. ¶ 61 (quoting CVSSM-0002427,

   at 2430 (May 8, 2008 presentation given to Larry Merlo, as edited

   by Bari A. Harlam at Caremark)).          Unlike Walmart and Walgreens,

   CVS decided to charge consumers a $10 annual fee to join the

   program.     Id. ¶ 65.      Plaintiffs allege that, in addition to

   collaborating with Caremark, CVS also “enlisted the participation

   of” three of the largest PBMs in the country, Express Scripts,

   OptumRx, and MedImpact, to embark on a scheme to conceal from

   health plans its HSP drug prices when reporting U&C prices.             Id.

   ¶ 3.




                                        6
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 7 of 77 PageID #: 17324



          In November 2008, the HSP program went live.          Id. ¶ 64.   From

   November 9, 2008 through 2010, customers paid a $10 annual fee to

   join the program, which gave them access to a 90-day supply of 400

   commonly    prescribed   generic   drugs   for   $9.99.      Id.   ¶¶   64-65.

   Starting in 2011, the annual fee went up to $15, and CVS raised

   the price for HSP-listed drugs to $11.99 for a 90-day supply and

   $3.99 for a 30-day supply.         Id. ¶ 65.      From November 2008 to

   February 2016, CVS did not report the HSP price as the U&C price

   for HSP-eligible drugs.      Id. ¶ 66.     Caremark administered the HSP

   program from its inception until July 2013, when ScriptSave took

   over its administration; the program was discontinued on January

   31, 2016.    Id. ¶¶ 23, 70, 83.     Caremark played a dual rule in this

   saga:     in addition to administering the HSP program, many TPPs

   used Caremark as a PBM.      Id. ¶ 3.

          Importantly, PBMs have incentive to encourage or conceal

   inflated U&C prices – PBMs make more money when U&C prices are

   higher.     Id. ¶ 47.    When a PBM pays a pharmacy the U&C price for

   a generic drug transaction, the TPP also pays the U&C price to the

   PBM.      Under those circumstances, the PBM makes no profit or

   “spread” between what it pays the pharmacy and what the TPP pays

   the PBM.    Id. ¶ 49.    During the HSP program, CVS’s HSP prices were

   often lower than the price a TPP would have paid under a formula

   using AWP or MAC as the benchmark price.         Id. ¶ 50.    Therefore, if

   CVS had reported its HSP prices as U&C prices, the U&C price


                                        7
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 8 of 77 PageID #: 17325



   generally would have been the lowest benchmark price.            Id.    Thus,

   PBMs stood to lose “hundreds of millions of dollars in ‘spread’

   opportunities” were HSP prices to be reported as U&C prices.             Id.

         Plaintiffs allege that, for this reason, Caremark, Express

   Scripts, OptumRx, and MedImpact not only failed to intervene and

   prevent CVS’s alleged fraudulent scheme, but concealed it “by

   adopting ‘policies’ that contradicted the language of their own

   contracts and provider manuals . . . .”          Id. ¶ 51.     Specifically,

   in    its   role   as   a   PBM,   Caremark   instituted   a   policy   that

   differentiated between Walmart’s $4 generic program and “Club

   Plans” – like the HSP program – that required consumers to join

   and pay a membership fee.          Id. ¶ 4.   Under this policy, generic

   programs without membership fees were required to report their

   plan prices as U&C prices, and “Club Plans” were not. Id. Caremark

   did not disclose this policy to its TPP clients, other than those

   members of its Client Advisory Board.            As a result, Plaintiffs

   allege, CVS and Caremark – both as HSP administrator and PBM –

   concealed from TPPs that CVS was not reporting HSP prices as U&C

   prices for HSP-eligible drugs.         Id. ¶¶ 3-5.

   II.    Discussion

         A.     Defendant Caremark’s Motion to Dismiss Sheet Metal
                Workers’ Claims under the Federal Arbitration Act

         Caremark moves to dismiss Sheet Metal Workers’ claims under

   the Federal Arbitration Act (“FAA”), arguing that the operative



                                          8
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 9 of 77 PageID #: 17326



   agreements      between   Caremark   and   Sheet   Metal    Workers     include

   arbitration clauses.       See generally Caremark Mot. to Dismiss 1.

   Caremark argues that Sheet Metal Workers violated the parties’ 5

   agreements by initiating this suit against Caremark and by refusing

   to engage in dispute-resolution negotiations.              See id.    Caremark

   highlights that, under the parties’ dispute-resolution provisions,

   Sheet Metal Workers agreed to do the following in advance of

   litigation:       (1) give notice of any dispute; (2) designate a

   dispute-resolution representative; (3) negotiate in good faith to

   resolve the dispute; and (4) submit to binding arbitration in Cook

   County, Illinois if negotiations did not resolve the dispute in 90

   days.     Id.

         On a motion to dismiss in favor of arbitration, a court

   considers “whether a valid arbitration clause exists, whether the

   movant is entitled to invoke the clause, whether the non-moving

   party is bound by it, and whether the clause covers the claims

   asserted.”      FPE Found. v. Cohen, 801 F.3d 25, 29 (1st Cir. 2015)

   (citing Soto–Fonalledas      v.   Ritz–Carlton     San   Juan   Hotel    Spa   &

   Casino, 640 F.3d 471, 474 (1st Cir. 2011)).                A court may then

   consider whether a party has waived the right to arbitrate.                Id.

   Here, Sheet Metal Workers argues only that Caremark has forfeited

   its arbitration rights by sitting on its hands, and that not all


         5In this section, “parties” refers only to Plaintiff Sheet
   Metal Workers and Defendant Caremark.


                                         9
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 10 of 77 PageID #: 17327



    claims asserted fall within the relevant arbitration provisions.

    See Resp. in Opp’n to Def. Caremark’s Mot. for Leave to File Mot.

    under the FAA to Dismiss the Claims of Sheet Metal Workers (“Pls.’

    Opp’n to Mot. to Dismiss”) 5, ECF No. 132; Sheet Metal Workers

    Sur-Reply in Opp’n to Def. Caremark’s Mot. For Leave to File Mot.

    Under FAA to Dismiss (“Sheet Metal Workers Sur-Reply”) 8-9, ECF

    No. 164.

         But before the Court can pass on whether Caremark waived its

    right to arbitration, the Court must first address a threshold

    issue: whether the Court or an arbitrator should decide whether

    Caremark forfeited its right to arbitrate through litigation-

    conduct waiver. 6

               1.    Who Decides Litigation-Conduct Waiver?

         Caremark argues that whether it waived its right to arbitrate

    under the relevant contracts is an issue of arbitrability for an

    arbitrator, not the Court, to decide. Reply in Supp. of Caremark’s


         6 Caremark argues that Illinois law, not federal law, applies
    to this dispute. Caremark Reply 8-9. While the Court need not
    reach the issue, the First Circuit has signaled that litigation-
    conduct waiver is an issue of federal law. See Rankin v. Allstate
    Ins. Co., 336 F.3d 8, 12 n.3 (1st Cir. 2003) (noting that, while
    not argued, “arbitration-related issues in this case are probably
    governed by the” FAA and, if so, “federal law would automatically
    govern waiver issues” (citation omitted)). Under either body of
    law, the result here is the same. See LRN Holding, Inc. v. Windlake
    Capital Advisors, LLC, 949 N.E.2d 264, 270–72 (Ill. App. 3d Dist.
    2011) (noting that, under Illinois law, where a contract contains
    a   choice-of-law   provision   and   incorporates   the   American
    Arbitration Association rules of arbitration, federal law applies
    to questions regarding arbitration).


                                        10
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 11 of 77 PageID #: 17328



    Mot. for Leave to File Mot. under the FAA to Dismiss the Claims of

    Sheet Metal Workers (“Caremark Reply”) 1, ECF No. 135.                This is

    because, Caremark says, the contracts at issue here incorporate

    the   commercial   rules   of   the   American    Arbitration   Association

    (“AAA”),   which    delegate    the   issue      of   arbitrability    to   an

    arbitrator.     Id. at 4-5 (citing Prescription Benefit Services

    Agreement ¶ 13.16 (Jan. 1, 2015) (“PBSA”), ECF No. 131-32).

          In Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 14-15 (1st

    Cir. 2005), the First Circuit held that, even where a contract

    provides that an arbitrator shall decide issues of arbitrability,

    “waiver by conduct, at least where due to litigation-related

    activity, is presumptively an issue for the court.”           Applying this

    rule, courts in this Circuit have decided issues of litigation-

    conduct waiver, distinct from issues of arbitrability.           See, e.g.,

    In re Intuniv Antitrust Litig., No. 1:16-CV-12653-ADB, 2021 WL

    517386, at *8 (D. Mass. Feb. 11, 2021) (citing Christensen v.

    Barclays Bank Del., No. 18-cv-12280, 2019 WL 1921710, at *5 (D.

    Mass. Apr. 30, 2019); Binienda v. Atwells Realty Corp., No. 15-

    cv-00253, 2018 WL 1271443, at *2-3 (D.R.I. Mar. 9, 2018); Cutler

    Assocs., Inc. v. Palace Constr., LLC, 132 F. Supp. 3d 191, 199–

    200 (D. Mass. 2015)).

          Caremark contends that after the Supreme Court’s decisions in

    BG Group, PLC v. Republic of Argentina, 572 U.S. 25 (2014), and

    Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524


                                          11
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 12 of 77 PageID #: 17329



    (2019), Marie is no longer good law, and issues of litigation-

    conduct waiver are now consigned to an arbitrator.                      Caremark Reply

    3.   This argument gets no traction.

         In BG Group, the Supreme Court recognized that “courts presume

    that the parties intend arbitrators, not courts, to decide disputes

    about     the   meaning     and    application            of   particular    procedural

    preconditions       for    the    use   of   arbitration.”          572     U.S.    at    34

    (citation omitted).         “These procedural matters include claims of

    ‘waiver, delay, or a like defense to arbitrability.’”                         Id. at 35

    (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

    U.S. 1, 25 (1983)). This Court previously considered, in Binienda,

    2018 WL 1271443, at *2-3, whether BG Group displaced the reasoning

    in Marie, and concluded that it did not.

         In    BG     Group,   the    Supreme         Court    emphasized     that     parties

    typically expect a forum-based decisionmaker to decide forum-

    specific procedural gateway matters, including “the satisfaction

    of ‘prerequisites such as time limits, notice, laches, estoppel,

    and other conditions precedent to an obligation to arbitrate.’”

    572 U.S. at 34-35 (quoting Howsam v. Dean Witter Reynolds, Inc.,

    537 U.S. 79, 84 (2002)).             Thus, “waiver”, as contemplated in BG

    Group,     does    not     include      “litigation-conduct          waiver”.            See

    Binienda, 2018 WL 1271443, *2.               As it did in Binienda, this Court

    concludes that “[n]othing in BG Group undercuts the holding in

    Marie, that the Supreme Court did not intend to alter [the]


                                                 12
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 13 of 77 PageID #: 17330



    traditional    rule   that   courts    presumptively    decide     issues   of

    litigation-conduct waiver.”           Id. (citation omitted); see also

    Rankin v. Allstate Ins. Co., 336 F.3d 8, 12 (1st Cir. 2003) (pre-

    dating BG Group, but emphasizing that “an arbitration provision

    has to be invoked in a timely manner or the option is lost” and,

    “[u]nder federal law, such a forfeiture is an issue for the judge”

    (citations omitted)).

           Nor does Henry Schein come to Caremark’s aid.                In Henry

    Schein, the Supreme Court held that when a contract delegates

    arbitrability to an arbitrator, courts must give full meaning to

    that   delegation     and   refrain    from   passing   on   any   issues   of

    arbitrability.      139 S. Ct. at 529.        Here, in contrast, whether

    Caremark waived its right to arbitrate through litigation conduct

    in this judicial forum is a distinct issue from the underlying

    arbitrability of the dispute.         See In re Intuniv Antitrust Litig.,

    2021 WL 517386, at *8 (concluding that the Supreme Court’s decision

    in Henry Schein did not upset Marie’s holding); see also Sabatelli

    v. Baylor Scott & White Health, 832 F. App’x 843, 848 n.3 (5th

    Cir. 2020) (noting that litigation-conduct waiver “is an issue for

    the court, rather than the arbitrator, to decide . . . because it

    ‘implicates courts’ authority to control judicial procedures or to

    resolve issues . . . arising from judicial conduct’” (quoting Vine

    v. PLS Fin. Srvs., Inc., 689 F. App’x 800, 802–03 (5th Cir. 2017));




                                           13
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 14 of 77 PageID #: 17331



    Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 219 (3d Cir.

    2007). 7

         The Court therefore concludes that litigation-conduct waiver

    is presumptively an issue for the Court, not an arbitrator, to

    decide.

               2.    Litigation-Conduct Waiver

         Next, Caremark argues that it has not waived its right to

    arbitrate Sheet Metal Workers’ claims through its participation in

    this litigation.      Caremark Reply 8-15.       Generally, a party may

    waive its right to arbitration explicitly or through its conduct.

    FPE Found., 801 F.3d at 29.         Under federal law, when deciding

    whether a litigant has waived its right to compel arbitration

    through litigation conduct, a court must consider several factors:

         (1) whether the parties participated in a lawsuit or
         took other action inconsistent with arbitration; (2)
         whether the litigation machinery has been substantially
         invoked and the parties [are] well into preparation of
         a lawsuit by the time an intention to arbitrate [is]
         communicated; (3) whether there has been a long delay

         7 Caremark further highlights that the current version of the
    AAA’s Commercial Rules states that “[n]o judicial proceeding by a
    party relating to the subject matter of the arbitration shall be
    deemed a waiver of the party’s right to arbitrate.” Caremark Reply
    5   (quoting    American   Arbitration    Association,  Commercial
    Arbitration Rules and Mediation Procedures, Rule 52(a) (2013)).
    However, the AAA’s Commercial Rules contained this same language
    when the First Circuit decided Marie, and thus, this argument is
    not persuasive.     See In re Intuniv Antitrust Litig., 2021 WL
    517386, at *8. Moreover, one could interpret the text “judicial
    proceeding by a party” as denoting that a plaintiff does not waive
    its right to arbitrate by filing suit. But in any event, the Rules
    only govern arbitration, they have no bearing on the Court’s
    determinations.


                                        14
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 15 of 77 PageID #: 17332



         and trial is near at hand; (4) whether the party seeking
         to compel arbitration has invoked the jurisdiction of
         the court by filing a counterclaim; (5) whether
         discovery not available in arbitration has occurred;
         and, (6) whether the party asserting waiver has suffered
         prejudice.

    Id. (citation and quotation omitted) (alterations in original).

    In weighing the factors, no one factor carries the day, but rather,

    “each case is to be judged on its particular facts.”            Tyco Int’l

    Ltd. v. Swartz (In re Tyco Int’l Ltd. Sec. Litig.), 422 F.3d 41,

    46 (1st Cir. 2005) (citation omitted).          “‘[W]aiver is not to be

    lightly inferred,’ thus reasonable doubts as to whether a party

    has waived the right to arbitrate should be resolved in favor of

    arbitration.”    Id. at 44 (quoting Restoration Pres. Masonry, Inc.

    v. Grove Eur. Ltd., 325 F.3d 54, 61 (1st Cir. 2003)).            Here, the

    question is whether Caremark invoked its arbitration right in a

    timely manner consistent with its desire to arbitrate.           See id.

         While Plaintiffs initiated this suit against CVS in 2016,

    they did not seek leave to amend their Complaint to add Caremark

    as a defendant until June 5, 2017.         See Pls.’ Mot. for Leave to

    File First Am. Compl., ECF No. 56.       After being granted that leave,

    on May 4, 2018, Plaintiffs filed the First Amended Complaint,

    naming Caremark as a defendant.          FAC, ECF No. 81-1.       Caremark

    answered on July 3, 2018, asserting that “putative class members

    and at least one Plaintiff have agreed to, and failed to comply




                                        15
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 16 of 77 PageID #: 17333



    with,   dispute   resolution   procedures    for   their   claims . . . .”

    Caremark L.L.C.’s Answer to FAC ¶ 29, ECF No. 90.

         On October 31, 2018, Caremark began the dispute-resolution

    process and sent Sheet Metal Workers a Dispute Notice requesting

    a response within ninety days in accordance with the arbitration

    clause.     See Caremark Dispute Resolution Ltr 1, ECF No. 129-79.

    In that letter, Caremark designated a representative and requested

    that Sheet Metal Workers do the same.          Id. at 1-2.    Sheet Metal

    Workers responded on January 22, 2019, declining to participate in

    the dispute resolution process and asserting that Caremark had

    forfeited its right to compel that process.           Sheet Metal Worker

    Dispute Resolution Ltr 1-2, ECF No. 129-80.          Caremark responded,

    denying Sheet Metal Workers’ forfeiture argument, on January 26,

    2019.     Caremark Dispute Resolution Ltr, ECF No. 129-81.         The 90-

    day period expired on January 29, 2019, and Sheet Metal Workers

    did not respond to Caremark’s final letter.         See Caremark Mot. to

    Dismiss 3.    Plaintiffs filed their Motion for Class Certification

    on April 29, 2019, and on July 17, 2019, Caremark filed its Motion

    for Leave to File Motion under the FAA to Dismiss the Claims of

    Sheet Metal Workers, ECF No. 127.

         The upshot is that Caremark was added as a defendant on May

    4, 2018, engaged in the dispute-resolution process from October

    31, 2018 to January 29, 2019, and sought dismissal based on




                                        16
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 17 of 77 PageID #: 17334



    arbitration on July 17, 2019. 8        While the down time before and

    after the dispute resolution process (May to October 2018, and

    January to July 2019) remains somewhat unexplained, it was not

    particularly long.     Importantly, prior to its filing this Motion,

    Caremark’s    litigation-related     activity    vis-à-vis   Sheet    Metal

    Workers was limited to responding to discovery requests.          Caremark

    Reply 12.    Caremark further filed its Motion to Dismiss prior to

    any summary judgment deadline and well in advance of (a yet-to-

    be-scheduled) trial.     Id. at 13.

         Thus, turning to the six factors the Court must consider, the

    first five factors lean in Caremark’s favor.        During the period of

    delay, Caremark and Sheet Metal Workers participated very little

    in the lawsuit, no substantive motions were litigated, trial was

    still far off, Caremark filed no counterclaims against Sheet Metal

    Workers, and Sheet Metal Workers does not claim that Caremark

    secured discovery that is unavailable in arbitration. 9            See FPE


         8 While Caremark makes much of putting Sheet Metal Workers on
    notice of its intent to arbitrate by asserting it as an affirmative
    defense, this Motion is the first time Caremark properly asserted
    its right. See In re Citigroup, Inc., 376 F.3d 23, 27 (1st Cir.
    2004) (noting that it is not sufficient to assert in an answer the
    right to arbitrate as an affirmative defense).

         9 The Court does understand Sheet Metal Workers to argue that
    CVS conducted discovery that would not have been available at
    arbitration and that CVS and Caremark have the same attorneys.
    See Feb. 27, 2020 Hr’g Tr. 123-24, ECF No. 170. While the Court
    is sympathetic to the realities of this situation, it is not
    confident that Sheet Metal Workers would have found itself in any
    different of a position had Caremark asserted its arbitration right


                                        17
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 18 of 77 PageID #: 17335



    Found., 801 F.3d at 29.       Notably, Caremark did not, for instance,

    file counterclaims against Sheet Metal Workers, serve discovery

    requests on Sheet Metal Workers, file motions against Sheet Metal

    Workers, or seek adjudication of any arbitrable issue involving

    Sheet Metal Workers.        Caremark Reply 12.    Caremark further filed

    its Motion to Dismiss well in advance of any trial date, and before

    any other substantive deadlines, aside from class certification.

    See FPE Found., 801 F.3d at 29; see also Creative Sols. Grp., Inc.

    v. Pentzer Corp., 252 F.3d 28, 33-34 (1st Cir. 2001) (holding that

    the right to arbitrate had not been waived where party moving to

    compel arbitration had not invoked formal discovery).

           On the last of the six factors, Sheet Metal Workers contends

    that it has been prejudiced by Caremark’s dilatory effort to move

    for arbitration.        In particular, it argues that if it is sent to

    arbitration now, Sheet Metal Workers will be prejudiced by the

    need   to    litigate    potential   defenses   related   to   statutes   of

    limitations and laches (even assuming that the defenses eventually

    fail).      Moreover, it contends that Caremark may argue that its

    claims are barred for failure to comply with the dispute-resolution

    procedures.     Pls.’ Opp’n to Mot. to Dismiss 6-7.            However, the

    only relevant prejudice is that which is a product of a defendant’s

    failure to timely invoke the arbitration procedure, not a product



    earlier. Presumably CVS and Sheet Metal Workers would have engaged
    in that same discovery.


                                          18
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 19 of 77 PageID #: 17336



    of arbitration itself.         See In re Citigroup, Inc., 376 F.3d 23, 26

    (1st Cir. 2004)).          For that reason, Sheet Metal Workers’ claims

    that    it   may    face    new    defenses    in   arbitration    (statute   of

    limitations, laches, and failure to comply with dispute-resolution

    procedures)       fail   because    Caremark    already    has    alleged   those

    affirmative defenses in its Answer.             Caremark Reply 14.

           Sheet Metal Workers further argues that it is prejudiced

    because it did not have the opportunity to add a substitute named

    plaintiff without an arbitration clause in its relevant agreement;

    this argument, however, also fails as it is not the product of any

    alleged delay.       Moreover, named Plaintiffs and the putative class

    suffer no prejudice because, as discussed below, the Court is not

    persuaded that the absence of a named plaintiff that contracted

    with a specific PBM advances Defendants’ typicality argument.

           Having     considered      all   the   relevant    factors,    the   Court

    concludes that Caremark has not waived its right to arbitration

    through its litigation conduct.            See FPE Found., 801 F.3d at 29.

                 3.     Claims Subject to Arbitration

           Sheet Metal Workers further argues that, even if the Court

    finds no litigation-conduct waiver, Caremark is still not entitled

    to arbitrate all of Sheet Metal Workers’ claims.                     Sheet Metal

    Workers highlights that the contracts containing the arbitration

    clause do not cover the entire class period – they are dated

    January 1, 2011 and January 1, 2015.                Sheet Metal Workers Sur-


                                             19
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 20 of 77 PageID #: 17337



    Reply 9.     Sheet Metal Workers thus argues that Caremark has no

    right   to   arbitrate   claims   arising   prior   to   January   1,   2011.

    Further, Sheet Metal contends that it is unclear whether the

    parties entered into the January 11, 2011 agreement.           Id.

           In pertinent part, the dispute resolution provision in the

    January 1, 2015 contract provides:

           Dispute Resolution. In the event of a dispute between
           the parties and prior to commencing any litigation or
           other legal proceeding, each party shall, by giving
           written notice to the other party (“Dispute Notice”),
           request a meeting of authorized representatives of the
           parties for the purpose of resolving the dispute.

    PBSA ¶ 13.16; see also id. ¶ 13.12 (providing that the dispute

    resolution clause survives termination of the agreement).            Whether

    this    dispute-resolution     provision    requires     the   parties    to

    arbitrate disputes arising out of contracts entered prior to or

    after the January 1, 2015 contract is an issue of arbitrability.

    The parties have delegated the issues relating to arbitrability to

    an arbitrator, see PBSA ¶ 13.16 (incorporating the AAA rules), and

    therefore, these arbitrability questions must be decided by an

    arbitrator.     See Henry Schein, Inc. v. Archer and White Sales,

    Inc., 139 S. Ct. 524, 529 (2019) (holding that, where “the parties’

    contract delegates the arbitrability question to an arbitrator, a

    court may not override the contract”, even where “the argument




                                        20
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 21 of 77 PageID #: 17338



    that the arbitration agreement applies to a particular dispute is

    wholly groundless”).

         In conclusion, because Caremark has not waived its right to

    arbitrate Sheet Metal Workers’ claims against it through its

    conduct in this litigation, the Court GRANTS Caremark’s Motion to

    Dismiss. 10

         B.       Plaintiffs’ Motion for Class Certification

         Plaintiffs     Sheet   Metal   Workers,   Indiana   Carpenters,    and

    Plumbers now move to certify the following classes under Rule 23(a)

    and (b)(3) of the Federal Rules of Civil Procedure:

         Nationwide Class. All health plans that, at any time
         between November 2008 and February 1, 2016, (1) had
         Caremark, L.L.C., Express Scripts, Medco, OptumRx, or
         MedImpact (or any of their predecessors) as their
         pharmacy benefit managers, (2) paid for generic
         prescription drugs purchased from CVS that were included
         in CVS’s Health Savings Pass program, and (3) paid for
         those drugs based on a formula containing Usual and
         Customary price.

         Unjust Enrichment Class. All health plans that, at any
         time between November 2008 and February 1, 2016, (1) had
         Caremark, L.L.C., Express Scripts, Medco, OptumRx, or
         MedImpact (or any of their predecessors) as their
         pharmacy benefit managers, (2) paid for generic
         prescription drugs purchased from CVS that were included
         in CVS’s Health Savings Pass program in Arkansas,
         Colorado, Connecticut, District of Columbia, Hawaii,
         Illinois, Indiana, Iowa, Missouri, New Mexico, New York,


         10 Neither party argues that a stay, rather than dismissal,
    is the more appropriate remedy. See Dialysis Access Ctr., LLC v.
    RMS Lifeline, Inc., 638 F.3d 367, 372 (1st Cir. 2011) (noting that
    a district court has the discretion to dismiss claims where one
    party has a right to arbitrate all claims (citing Next Step Med.
    Co. v. Johnson & Johnson Int’l, 619 F.3d 67, 71 (1st Cir. 2010))).


                                         21
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 22 of 77 PageID #: 17339



         Oklahoma, and West Virginia, and (3) paid for those drugs
         based on a formula containing Usual and Customary price.

         Unfair and Deceptive Conduct Consumer Protection Class.
         All health plans that, at any time between November 2008
         and February 1, 2016, (1) had Caremark, L.L.C., Express
         Scripts, Medco, OptumRx, or MedImpact (or any of their
         predecessors) as their pharmacy benefit managers, (2)
         paid for generic prescription drugs purchased from CVS
         that were included in CVS’s Health Savings Pass program
         in California, Florida, Illinois, Iowa, Massachusetts,
         New Jersey, New York, Ohio, and Washington, and (3) paid
         for those drugs based on a formula containing Usual and
         Customary price.

         Omissions Consumer Protection Class. All health plans
         that, at any time between November 2008 and February 1,
         2016, (1) had Caremark, L.L.C., Express Scripts, Medco,
         OptumRx, or MedImpact (or any of their predecessors) as
         their pharmacy benefit managers, (2) paid for generic
         prescription drugs purchased from CVS that were included
         in CVS’s Health Savings Pass program in Illinois,
         Michigan, Nevada, and New Jersey, and (3) paid for those
         drugs based on a formula containing Usual and Customary
         price.

    Pls.’ Reply 3-4.

         Plaintiffs    have    excluded    the   following    payors   from   the

    proposed classes:    (1) any governmental payors, including Medicare

    and Medicaid; (2) any health plans that served on Caremark’s Client

    Advisory Committee since January 1, 2008; (3) any health plans

    that have had parent, subsidiary, or affiliate relationships with

    any pharmacy benefit manager at any time since January 1, 2008;

    and (4) health plans making payments processed by OptumRx after

    January 29, 2015.         They further exclude:          (1) CVS, and its

    management, employees, subsidiaries, and affiliates; and (2) CVS




                                          22
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 23 of 77 PageID #: 17340



    Caremark and its officers and directors.                See id. (amending the

    class definition).

                1.       Legal Standard

           In ruling on a motion for class certification, the Court must

    “undertake      a    ‘rigorous    analysis’”      to   determine     whether     the

    putative class satisfies each of the four prerequisites set forth

    in Rule 23(a) of the Federal Rules of Civil Procedure: numerosity,

    commonality, typicality, and adequacy of representation.                       In re

    Nexium Antitrust Litig., 777 F.3d 9, 17-18 (1st Cir. 2015) (quoting

    Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)).                 In addition to

    the Rule 23(a) prerequisites, to be certified, a putative class

    must demonstrate that it satisfies one of the requirements set

    forth in Rule 23(b).             Here, Plaintiffs contend that they have

    satisfied Rule 23(b)(3), that is, that “the questions of law or

    fact   common       to   class   members    predominate   over     any    questions

    affecting only individual members, and that a class action is

    superior to other available methods for fairly and efficiently

    adjudicating the controversy.”             Fed. R. Civ. P. 23(b)(3).

           The Supreme Court has cautioned that Rule 23 “does not set

    forth a mere pleading standard” but rather, a plaintiff “must

    affirmatively        demonstrate     [its]      compliance   with”       the   Rule.

    Comcast, 569 U.S. at 33 (quoting Wal–Mart Stores, Inc. v. Dukes,

    564 U.S. 338, 350 (2011)).                 This inquiry “frequently . . .




                                               23
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 24 of 77 PageID #: 17341



    ‘overlap[s] with the merits of the plaintiff’s underlying claim.’”

    Id. at 33-34 (quoting Dukes, 564 U.S. at 351).

         Here, Plaintiffs argue that each of the prerequisites of Rule

    23 has been met and that the Court should certify the proposed

    classes accordingly.     Defendants disagree, of course, arguing that

    Plaintiffs fail to satisfy the requirements of Rule 23, and thus,

    class certification is not appropriate.        Specifically, Defendants

    argue that the named class representatives do not satisfy the

    typicality and adequacy requirements, the proposed classes are not

    ascertainable, and Plaintiffs have failed to demonstrate that

    issues common to the classes predominate over individual issues,

    as required by Rule 23(b)(3).

               2.    Numerosity and Commonality

         To be certified under Rule 23, the members of a class must be

    “so numerous that joinder of all members is impracticable.”            Fed.

    R. Civ. P. 23(a)(1).      As a general rule, if the named plaintiffs

    demonstrate “that the potential number of plaintiffs exceeds 40,

    the first prong of Rule 23(a) has been met.”           García-Rubiera v.

    Calderón, 570 F.3d 443, 460 (1st Cir. 2009) (quoting Stewart v.

    Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)). The Court concludes

    that the proposed class – comprising hundreds if not thousands of

    TPPs – is too numerous to render joinder practical, and thus

    numerosity is established.




                                        24
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 25 of 77 PageID #: 17342



         Rule 23(a)(2) requires “questions of law or fact common to

    the class.”      A common question is one that is “capable of classwide

    resolution – which means that determination of its truth or falsity

    will resolve an issue that is central to the validity of each one

    of the claims in one stroke.”         Dukes, 564 U.S. at 350.        “[E]ven a

    single [common] question will do[.]”                Id. at 359 (quotations

    omitted).     The Court is satisfied that a common question exists

    regarding whether Defendants engaged in a scheme to defraud TPPs

    by failing to report HSP prices as U&C prices, and accordingly,

    the commonality prerequisite is also met.

                3.     Typicality and Adequacy of Representation

         For a class to be certified under Rule 23, the proposed class

    representatives      must   demonstrate     that    they   “will    fairly   and

    adequately protect the interests of the class[,]” Fed. R. Civ. P.

    23(a)(4), and the “claims or defenses of the representative parties

    are typical of the claims or defenses of the class[.]”                 Fed. R.

    Civ. P. 23(a)(3).

         Named Plaintiffs assert that their claims are typical of the

    claims of class members because they allege a singular fraudulent

    scheme:     that CVS overcharged class members for drugs by not

    reporting HSP prices as the drugs’ U&C prices.                Pls.’ Reply 9.

    Moreover,        named   Plaintiffs        assert    they     are     adequate

    representatives with knowledge of the claims and no conflicts.

    Id. at 11-14.


                                          25
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 26 of 77 PageID #: 17343



          Defendants counter that named Plaintiffs are neither typical

    of   the   putative    class   members   nor    adequate      to   represent the

    proposed    classes.      Specifically,       Defendants      argue   that    named

    Plaintiffs     cannot     adequately     represent       health       plans     that

    contracted     with     PBMs    with   whom     named    Plaintiffs       had    no

    relationship; named Plaintiffs are subject to additional unique

    defenses; they lack familiarity with the basic elements of their

    claims; and they had actual knowledge of the alleged scheme.                    Mem.

    in Supp. of Defs.’ Obj. to Pls.’ Mot. for Class Certification

    (“Defs.’ Opp’n”) 58-64, ECF No. 133.

          OptumRx and MedImpact.       Defendants contend that because none

    of   the   named   Plaintiffs    contracted     with    the    PBMs   OptumRx    or

    MedImpact, they are not suitable to represent putative class

    members who did.        Defs.’ Opp’n 6; see also Defs.’ Sur-Reply in

    Opp’n to Pls.’ Mot. for Class Certification (“Defs.’ Sur-Reply”)

    22, ECF No. 166-1. 11     Defendants insist that named Plaintiffs have

    no incentive to develop or present evidence that the specific

    language about U&C pricing in OptumRx’s and MedImpact’s contracts

    support the absent class members’ claims.                Defs.’ Opp’n 60-61.

    These arguments ring hollow.           Named Plaintiffs, represented by a

    reputable, national plaintiffs-side firm, have every incentive to


          11 Defendants also advance this argument as to Caremark in
    pressing its Motion to Dismiss. See Feb. 27, 2020 Hr’g Tr. 110:20-
    111:2, ECF No. 170. The argument fails for the same reasons it
    fails as to OptumRx and MedImpact.


                                           26
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 27 of 77 PageID #: 17344



    develop the claims of those health plans that did contract with

    OptumRx and MedImpact in order to establish the strongest trial

    and/or settlement position as a class.         See, e.g., In re Loestrin

    24 Fe Antitrust Litig., No. 1:13-MD-2472, 2019 WL 3214257, at *12

    (D.R.I. July 2, 2019) (noting that the plaintiffs, represented by

    the same law firm as the TPPs here, were “in blunt, strategic

    terms” motivated to pursue the full extent of absent class members’

    claims “[b]ecause the bigger the claim, the bigger the leverage on

    [the defendants] and hopefully the bigger the settlement”).

         Moreover, Defendants’ theory of the case on the merits is

    that “all of the U&C definitions should be interpreted, in light

    of the uniform industry understanding, to mean that membership

    program prices like HSP are not U&C prices.”            Defs.’ Opp’n 30.

    This focus on industry understanding provides ample motivation for

    named   Plaintiffs    to   pursue   evidence    regarding    OptumRx    and

    MedImpact, as well as all PBMs more generally.         Thus, the Court is

    confident that the named Plaintiffs have the incentive to address

    contract language or other evidence unique to health plans that

    contracted with these two PBMs.          Any purported conflict arising

    from different U&C contract terms is merely speculative.                See

    Matamoros v. Starbucks Corp., 699 F.3d 129, 138 (1st Cir. 2012)

    (holding that only fundamental conflicts that “go to the heart of

    the litigation prevent a plaintiff from meeting the Rule 23(a)(4)

    adequacy requirement” (citation and quotation omitted)).


                                        27
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 28 of 77 PageID #: 17345



           Additional Unique Defenses.                  Defendants argue that named

    Plaintiffs are subject to additional defenses – rendering them

    atypical – because they have sued in the name of trusts, rather

    than in the name of their trustees.                      Defs.’ Opp’n 6.                Whether

    named-Plaintiff trusts have the capacity to sue under state law

    presents      an    interesting       legal       question    –     but    not      one    that

    undermines their ability to serve as adequate and typical class

    representatives.

           The   First     Amended      Complaint       alleges    that       named-Plaintiff

    trusts    are      “employee       welfare     benefit    plan[s]”         and      “employee

    benefit plan[s]” as defined in the Employee Retirement Income

    Security Act (“ERISA”).             FAC ¶¶ 9, 11, 13.          Named Plaintiffs have

    staked out the position that they are not traditional trusts, but

    rather       Voluntary       Employees         Beneficiary          Association           Plans

    (“VEBAs”), which are welfare benefit plans under Section 501(c)(9)

    of the Internal Revenue Code.                See Ltr from E. Fagen to K. Hoover

    1 (May 4, 2018), ECF No. 144-12.                     “A VEBA is subject to some

    aspects      of    ERISA,    but    is   not      considered      to      be   a    qualified

    retirement plan.”           Id.

           It is not clear at this juncture whether ERISA conveys to

    named Plaintiffs, as VEBAs, the capacity to sue as discussed below.

    That   said,       were   Defendants     to    convince       the      Court       on   summary

    judgment that named Plaintiffs do not have the capacity to sue as

    trusts, it would not undermine named Plaintiffs’ ability to serve


                                                 28
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 29 of 77 PageID #: 17346



    as adequate and typical class representatives.                 As a remedy in

    those circumstances,        First    Circuit     authority    favors   directing

    plaintiff-trusts to substitute their trustees as plaintiffs, not

    dismissal of the claims.            See Yan v. Rewalk Robotics Ltd., 973

    F.3d 22, 37 (1st Cir. 2020) (stating that Rule 17 “expressly

    anticipates the possibility that a complaint might be brought by

    someone who turns out not to be the party in interest” and

    “expressly admonishes that ‘[t]he court may not dismiss an action

    for failure to prosecute in the name of the real party in interest

    until, after an objection, a reasonable time has been allowed for

    the real party in interest to ratify, join, or be substituted into

    the action’” (quoting Fed. R. Civ. P. 17(a)(3))).

         To the extent an employee benefit plan is subject to ERISA,

    courts have concluded that ERISA provides it with the capacity to

    sue under state law.         See Int’l Union of Bricklayers & Allied

    Craftsmen, Local No. 1 of Rhode Island v. Menard & Co. Masonry

    Bldg. Contractors, 619 F. Supp. 1457, 1462 (D.R.I. 1985) (Selya,

    J.) (construing 29 U.S.C. § 1132(d)(1) as providing employee

    benefit plans with the “right . . . to sue and be sued like

    corporations    and    other    legal        entities,   thereby     eliminating

    artificial   state    law   capacity-to-sue        barriers    and   authorizing

    suits brought by funds in situations where there would properly be

    jurisdiction” (citing Pressroom Unions-Printers League Income Sec.

    Fund v. Cont’l Assurance Co., 700 F.2d 889, 893 (2d Cir. 1983)));


                                            29
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 30 of 77 PageID #: 17347



    see also Local 159, 342, 343 & 444 v. Nor-Cal Plumbing, Inc., 185

    F.3d 978, 984 (9th Cir. 1999) (holding that § 1132(d)(1) gives

    ERISA plans the capacity to sue where the court otherwise has

    jurisdiction); Labul v. XPO Logistics, Inc., No. 3:18-CV-2062

    (VLB), 2019 WL 1450271, at *6 (D. Conn. Apr. 2, 2019) (rejecting

    a similar challenge to pension funds’ appointment as lead plaintiff

    in a class action, holding that the funds had capacity to sue under

    § 1132(d)(1)); 29 U.S.C. § 1132(d)(1) (“An employee benefit plan

    may sue or be sued under this subchapter as an entity.”).

         The Second Circuit in Pressroom and then-District Judge Selya

    in Menard specifically spoke to the capacity of ERISA trusts to

    bring state law claims in federal court, noting that

         “if a fund became involved in a contract dispute, and
         wished to pursue a state law contract claim, § 1132(d)(1)
         would allow the fund to bring such an action in its own
         name.”
         . . .
         And, insofar as § 1132(d)(1) does cede to trust funds
         capacity to sue as entities in their own behalf, it
         satisfies an obvious need. Conferral of entity status
         on an [employee benefit plan] eliminates an artificial
         impediment to the prosecution of actions by such a fund
         . . . and thereby enhances an important purpose of ERISA:
         furtherance of the stability and integrity of [employee
         benefit plans].

    Menard, 619 F. Supp. at 1462 (quoting Pressroom, 700 F.2d at 893).

    Thus, to the extent named Plaintiffs are subject to ERISA, they

    would have capacity to sue.         Moreover, Rule 17(b)(3)(A) of the

    Federal Rules of Civil Procedure provides that an unincorporated

    association “may sue or be sued in its common name to enforce a


                                        30
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 31 of 77 PageID #: 17348



    substantive right existing under the United States Constitution or

    laws”, and therefore, named Plaintiffs have capacity to pursue

    their federal RICO claims.           Fed. R. Civ. P. 17(b)(3)(A)).

         For these reasons, Defendants’ capacity-based argument does

    not undermine Plaintiffs’ ability to serve as adequate and typical

    class representatives.

         Class    Representatives’           Lack    of    Familiarity        with   Basic

    Elements of their Claims.            Defendants next argue that the named

    Plaintiffs are inadequate class representatives because they are

    unfamiliar with the basic elements of their claims.                    Defs.’ Opp’n

    6.       Defendants       say    that,   during       depositions,        the    funds’

    representatives did not know basic facts about the suit and could

    not speak to the veracity of the allegations.                  Id. at 64-65.       The

    record     belies     this      argument.        Plaintiffs’        proposed     class

    representatives have “the minimal degree of knowledge” necessary

    to satisfy the Rule 23 adequacy requirement.                    See In re Pharm.

    Indus. Average Wholesale Price Litig., 277 F.R.D. 52, 60 (D. Mass.

    2011) (“[I]n a complex [pharmaceutical] case such as this, a

    plaintiff need not have expert knowledge of all aspects of the

    case to qualify as a class representative, and a great deal of

    reliance    upon    the    expertise     of     counsel   is   to    be    expected.”

    (citation and quotation omitted)); In re Advance Auto Parts, Inc.,

    Sec. Litig., No. CV 18-212-RGA, 2020 WL 6544637, at *6 (D. Del.

    Nov. 6, 2020) (“It is well-settled that a class representative


                                              31
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 32 of 77 PageID #: 17349



    need only possess a minimal degree of knowledge necessary to meet

    the adequacy standard.” (quoting Roofer’s Pension Fund v. Papa,

    333 F.R.D. 66, 77 (D.N.J. 2019)).              Each named Plaintiffs’ 30(b)(6)

    representative       provided     a    brief        and   broad    overview     of    his

    understanding of the case and testified that he relied on the

    advice of counsel.        See, e.g., Sheet Metal Workers Trustee Scott

    Parks Dep. 40:16-19, ECF No. 144-5 (“My understanding is CVS

    Caremark inflated their pricing by not incorporating their drug

    program, and it was not factored into the usual and customary

    pricing.”); Indiana Carpenters Trustee Michael Joseph Lauer Dep.

    141:8-11,    ECF   No.    144-13      (confirming         that    the   representative

    understood from the Complaint that Carpenters was “suing CVS in

    this case for not reporting its HSP prices as its U&C prices”);

    Plumbers    Trustee      Joseph    Ohm    Dep.        14:21-25,     ECF   No.    144-14

    (describing    the    pending      claims      as    addressing      “various    retail

    generic drug programs offered at the retail level by various

    pharmacies”).

         Actual Knowledge.            As explained in more detail below, the

    Court disagrees that any purported actual knowledge of the HSP

    pricing scheme on the part of the named Plaintiffs renders them

    inadequate    or   atypical       class   representatives.              The   Court    is

    prepared to manage any such knowledge issues with subclasses.




                                              32
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 33 of 77 PageID #: 17350



         For these reasons, the Court concludes that named Plaintiffs

    are adequate and typical class representatives for the proposed

    classes.    See Fed. R. Civ. P. 23(a)(3) & (a)(4).

                4.      Ascertainability

         To meet their burden on a motion for class certification,

    named Plaintiffs must demonstrate, “by a preponderance of the

    evidence, that the class is currently and readily ascertainable

    based on objective criteria.”               Nexium, 777 F.3d at 19 (quoting

    Carrera    v.    Bayer      Corp.,   727   F.3d   300,   306   (3d   Cir.    2013)).

    Defendants argue that the proposed classes in the instant case are

    not ascertainable.

                        a.        Whether Plaintiffs’ Class Definition is Too
                                  Vague

         Defendants argue that Plaintiffs have used overly vague terms

    to define the proposed classes of “health plans” and the class

    exclusions (namely, “governmental payor” and “affiliates”) and

    that Plaintiffs have not provided a reliable methodology for

    identifying the universe of health plans from electronic claims

    data.     Defs.’ Sur-Reply 4; see also Defs.’ Opp’n 3, 26-27.                      The

    Court disagrees.

         The    Court      is     satisfied    that   the    universe    of     TPPs    is

    identifiable      in     an    administratively     feasible     manner      through

    requests for production to Caremark and subpoenas to third-party

    PBMs.   See Pls.’ Reply 16 n.75.            At this juncture, the Court need



                                               33
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 34 of 77 PageID #: 17351



    only be satisfied that Plaintiffs can execute their plan; they do

    not need to have the information in hand.                  See In re Asacol

    Antitrust   Litig.,   907    F.3d   42,    58   (1st    Cir.   2018)   (“And   to

    determine   whether    a    class   certified     for    litigation    will    be

    manageable, the district court must at the time of certification

    offer a reasonable and workable plan . . . .”).

         Plaintiffs’ expert, Dr. Rena Conti, 12 has detailed her method

    for excluding pharmacy claims paid by government payors, and, in

    response to input from Mr. Brett Barlag, Defendants’ expert, she

    updated her CVS Condor Codes (i.e., the CVS data field used to

    identify the PBM associated with each claim) for identifying and

    excluding government payors to be more inclusive.                  See Expert

    Report of Rena Conti, (“Conti Report”) ¶ 71, ECF No. 123-6; see

    also Reply Report of Rena Conti, (“Conti Reply”) ¶ 47, ECF No.

    145-2; In re Loestrin 24 FE Antitrust Litigation, 410 F. Supp. 3d

    352, 386, 394, 401 (D.R.I. 2019) (approving a similar methodology

    for removing governmental payors from the proposed class).




         12 Dr. Conti is an Associate Research Director of Biopharma &
    Public Policy for the Boston University Institute for Health System
    Innovation & Policy, an Associate Professor at the Boston
    University Questrom School of Business, Department of Markets,
    Public Policy and Law, and an Academic Affiliate of Greylock
    McKinnon Associates. Expert Report of Rena Conti, ¶ 1, ECF No.
    123-6. She received a B.A. from Kenyon College and a Ph.D. in
    Health Policy (Economics Track) from Harvard University. Id. ¶ 5.
    Defendants do not dispute her qualifications to offer expert
    opinion. They do, however, offer counter expert opinion.


                                          34
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 35 of 77 PageID #: 17352



         Moreover, Dr. Conti has set forth a method for excluding

    Caremark’s Client Advisory Committee and those health plans with

    affiliate relationships with PBMs once discovery is completed.

    See Conti Report 5 n.11; see also Conti Reply ¶ 39 (detailing plans

    to exclude Caremark’s Client Advisory Committee once CVS provides

    the pertinent data).           It strains credulity for Defendants to

    suggest they do not have access to data on their own Client

    Advisory Committee and affiliates, and indeed, they have every

    incentive to come forward with data on Plaintiffs’ exclusions, as

    Mr. Barlag’s expert report plainly demonstrates.              Thus, the Court

    is satisfied by a preponderance of the evidence that Plaintiffs

    have the tools – and Defendants the motivation to sharpen those

    tools     –   to   precisely   identify   class    members   and   apply      class

    exclusions.

         Plaintiffs have thus established by a preponderance of the

    evidence that they can identify the universe of TPPs, as well as

    apply     the      class   definition     and     class    exclusions      in    an

    administratively feasible way on a class-wide basis.

                         b.    Identifying TPPs       that    Contracted    for     U&C
                               Pricing Terms 13

         13 To the extent Plaintiffs assert that (challenged)
    testimonial affidavits and declarations from class members may be
    used to establish class membership, Pls.’ Reply 15 (citing In re
    Dial Complete Mktg. and Sales Practices Litig., 312 F.R.D. 36, 50
    (D.N.H. 2015)), they are incorrect. See In re Asacol Antitrust
    Litig., 907 F.3d 42, 52-53 (1st Cir. 2018) (rejecting rebutted,
    testimonial affidavits as proof of injury at class certification).



                                            35
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 36 of 77 PageID #: 17353
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 37 of 77 PageID #: 17354



    but not other[s] . . . .”       Feb. 27, 2020 Hr’g Tr. 43:16-19.          The

    parties forecast that there may be upward of 40,000 TPP contracts.

    Id. at 49-50.

         Seizing on this, Defendants next argue that there is no

    manageable way to identify which health plans or TPPs paid for HSP

    drugs based on a formula that incorporates U&C as a pricing metric.

    Defs.’   Sur-Reply   1.     Instead,     they   say,   to    determine   class

    membership, one would need to review thousands of contracts.

    Defs.’ Opp’n 3. To do so, Defendants’ expert, Brett Barlag, states

    that “one would likely need to (1) link the individual prescription

    transactions    to    the   individual     TPP    associated      with   that

    transaction and (2) review the contract between the PBM and that

    TPP to determine whether the contract entitled the TPP to U&C

    pricing – and, if so, for what time periods.”               Decl. of Brett E.

    Barlag (“Barlag Decl.”) ¶ 119, ECF No. 131-1.

         Plaintiffs counter that the process doesn’t need to be that

    complicated.    They say that class members can be identified from

    the PBM/TPP contracts and existing PBM data.                Pls.’ Reply 15-16

    (citing Defs.’ Opp’n 3; Conti Reply ¶¶ 10-17); see also Conti Reply

    ¶ 11 (stating that “PBMs maintain electronic claims data for each

    TPP and electronically store generic price algorithms” that could

    be used to “identify whether a TPP’s generic pricing algorithm

    contained the U&C price as a term”).        Plaintiffs would develop and

    deploy a computer program to identify whether a TPP’s generic


                                        37
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 38 of 77 PageID #: 17355



    pricing algorithm contained the U&C price as a term, and if it

    did, to determine whether that TPP had paid for any HSP drugs at

    CVS during the class periods.           Conti Reply ¶ 11.           According to

    Plaintiffs, any TPPs that satisfy these two conditions and do not

    fall into a class exclusion are properly included in the putative

    classes.     Id.     If their classes are certified, Plaintiffs will

    seek the information through requests for production to Caremark

    and document subpoenas to the third-party PBMs.                 Pls.’ Reply 16

    n.75; see also Conti Reply ¶¶ 12-13 (confirming a data field in

    the Caremark/Sheet Metal Workers data containing a variable that

    can   be   used    to    identify    price   basis    by    which   a   claim   is

    adjudicated, such as U&C price); Expert Report of Catherine Graeff

    2, ECF No. 129-2 (noting that the NCPDP developed the Universal

    Claim Form in 1980 in an effort to standardize pharmacy benefit

    claims and that pharmacies and TPPs contract for which data fields

    on the UCF shall be filled out for claims adjudication).

          As a fallback position, if the PBMs fail to produce the

    requisite    data,      Plaintiffs   also    offer   to    review   each   of the

    contracts – estimated to number upwards of 40,000 – for lower-of

    U&C pricing provisions.        See Conti Reply ¶ 14; Feb. 27, 2020 Hr’g

    Tr. 19-20.    Under this method, Plaintiffs would identify PBM/TPP

    contracts with the U&C price included in the generic pricing

    formula.    Once identified, Plaintiffs would review the PBM claims

    data to confirm that the TPP paid for an HSP drug purchased at CVS


                                           38
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 39 of 77 PageID #: 17356



    during the class period.                Conti Reply ¶ 15.         Dr. Conti’s team

    reviewed the 450 contracts in its possession from Caremark, Express

    Scripts, MedImpact, and OptumRx to test this method, and confirmed

    they could determine whether each contract indicated “presumptive

    class membership.”            Id. ¶ 16.

           After carefully reviewing the expert reports and considering

    Plaintiffs’ proposed methodology, the Court is satisfied that

    Plaintiffs have demonstrated an administratively feasible method

    by which to determine which TPPs were entitled to lower-of U&C

    pricing during the class period.               At bottom, whether a health plan

    or   TPP      is    a   member     of   the    proposed   class    is    objectively

    ascertainable from either documents (i.e., contracts) or datasets.

    This    case       is   clearly    distinguishable    from,    for      example,   the

    landmark case of In re Asacol, 907 F.3d at 51-53.                 In Asacol, class

    membership depended on brand loyalty, which was only knowable by

    questioning a putative class member. Id. Here, in contrast, class

    membership can be determined either from “identify[ing] whether a

    TPP’s generic pricing algorithm contained the U&C price as a term,”

    Conti       Reply   ¶   11,   or   an   objective   contract      review. 15   Thus,



           The Court is not convinced that any differences in the
           15

    contracts’   U&C   pricing   provisions   render   this   exercise
    unmanageable. To the extent the parties need to litigate whether
    certain TPPs’ contract language entitled them to U&C pricing,
    Defs.’ Opp’n 23 & n.6, this can be done in subclasses.          If
    Defendants have actual proof that some contracts are ambiguous
    (which the Court understands to not be Defendants’ primary merits
    position) the Court will proceed to develop subclasses to litigate


                                                  39
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 40 of 77 PageID #: 17357



    Plaintiffs’ proffered methodology presents a workable plan to

    ascertain class membership from objective criteria.               See Matamoros

    v. Starbucks Corp., 699 F.3d 129, 139 (1st Cir. 2012) (“For a class

    to be sufficiently defined, the court must be able to resolve the

    question of whether class members are included or excluded from

    the class by reference to objective criteria.” (quoting 5 James

    Wm. Moore et al., Moore’s Federal Practice § 23.21[3][a] (3d ed.

    2012))); see also Asacol, 907 F.3d at 52; Byrd v. Aaron’s Inc.,

    784 F.3d 154, 171 (3d Cir. 2015), as amended (Apr. 28, 2015)

    (stating that “‘the size of a potential class and the need to

    review individual files to identify its members are not reasons to

    deny class certification’” because “[t]o hold otherwise would

    seriously    undermine   the   purpose      of   a    Rule   23(b)(3)   class      to

    aggregate    and   vindicate    meritorious          individual   claims      in   an

    efficient manner” (quoting Young v. Nationwide Mut. Ins. Co., 693

    F.3d 532, 539–40 (6th Cir. 2012))).

         The cases cited by Defendants do not convince this Court

    otherwise.     In Skelaxin, the district court concluded that the

    class was not ascertainable where class member identification

    required “individual inquiry into contracts covering millions of

    [prescription]     purchases”    and     the     putative      class    had    “not



    individual issues. The Court always has the option of decertifying
    a class where such an inquiry proves overwhelming; that said, at
    this point, Plaintiffs have met their burden in establishing that
    the classes are ascertainable.


                                           40
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 41 of 77 PageID #: 17358



    identified what in each transaction would be required to determine”

    class membership.       In re Skelaxin (Metaxalone) Antitrust Litig.,

    299 F.R.D. 555, 570, 572 (E.D. Tenn. 2014).            That is not the case

    here.     As recited in detail above, Plaintiffs have demonstrated

    that they can employ either an algorithm or contract review to

    determine whether a TPP paid for drugs during the class period

    using U&C pricing.

         In Manson, the second case Defendants rely upon, the court

    held that the putative class was not ascertainable because the

    public records proposed by the plaintiffs established only “the

    possibility that a particular homeowner might fall within the

    class.”    Manson v. GMAC Mortg., LLC, 283 F.R.D. 30, 38 n.26 (D.

    Mass. 2012).       Here, Plaintiffs’ proposed methodology will be able

    to identify class members with a far greater degree of certainty.

    Thus,   the    Court   concludes   that   Plaintiffs    have   set   forth   an

    administratively feasible plan for ascertaining the contours of

    their proposed class.

                  5.    Predominance

         Under Rule 23(b)(3), a putative class must demonstrate that

    common issues predominate over individual issues.               Asacol, 907

    F.3d at 51 (citing Amgen, Inc. v. Connecticut Ret. Plans & Tr.

    Funds, 568 U.S. 455, 469 (2013)).           Class members’ “claims must

    depend upon a common contention.”         Dukes, 564 U.S. at 350.       “That

    common contention, moreover, must be of such a nature that it is


                                         41
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 42 of 77 PageID #: 17359



    capable of classwide resolution — which means that determination

    of its truth or falsity will resolve an issue that is central to

    the validity of each one of the claims in one stroke.”                   Id.    The

    Supreme     Court    emphasized       that     “[w]hat     matters      to     class

    certification . . . is not the raising of common ‘questions’ —

    even   in   droves    —   but    rather,     the   capacity    of   a   class-wide

    proceeding to generate common answers apt to drive the resolution

    of the litigation.”             Id. (quoting Richard A. Nagareda, Class

    Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97,

    132 (2009)).        Pervasive “[d]issimilarities within the proposed

    class” may serve to prevent “the generation of common answers.”

    Id. (quoting Nagareda, 84 N.Y.U. L. Rev. at 132).                         To find

    predominance, the district court must determine that it can dispose

    of any differences among class members’ claims “in a manner that

    is not ‘inefficient or unfair.’”             Asacol, 907 F.3d at 51 (quoting

    Amgen, 568 U.S. at 469).

           In Asacol, the First Circuit described inefficiency “as a

    line of thousands of class members waiting their turn to offer

    testimony and evidence on individual issues.”                 Id.   The flip side

    of this inefficiency is unfairness, illustrated well as “an attempt

    to eliminate inefficiency by presuming to do away with the rights

    a party would customarily have to raise plausible individual

    challenges on those issues.”         Id. at 51-52.       Thus, where a putative

    class action raises individual issues for adjudication, a class


                                           42
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 43 of 77 PageID #: 17360



    may be certified only if “the proposed adjudication will be both

    ‘administratively feasible’ and ‘protective of defendants’ Seventh

    Amendment and due process rights.’”         Id. at 52 (quoting Nexium,

    777 F.3d at 19).

         To this end, and before certifying a class, a district court

    must “offer a reasonable and workable plan for how that opportunity

    will be provided in a manner that is protective of the defendant’s

    constitutional rights and does not cause individual inquiries to

    overwhelm common issues.”         Id. at 58; see also In re New Motor

    Vehicles Canadian Export Antitrust Litig., 522 F.3d 6, 20 (1st

    Cir. 2008) (“Under the predominance inquiry, ‘a district court

    must formulate some prediction as to how specific issues will play

    out in order to determine whether common or individual issues

    predominate in a given case.’” (quoting Waste Mgmt. Holdings, Inc.

    v. Mowbray, 208 F.3d 288, 298 (1st Cir. 2000))).

         Defendants    argue   that    common   issues   do   not   predominate

    because the differences between class members – in their contracts,

    their purported knowledge of the alleged fraud, and their payment

    structures – would render a class action “inefficient” and/or

    “unfair.”   Defs.’ Opp’n 27-28 (quoting Asacol, 907 F.3d at 51).

         Here, the Court is satisfied that the common issues to be

    tested by the proposed classes – namely, whether CVS fraudulently

    failed to include its HSP prices in its U&C pricing – will provide

    common answers.     See Dukes, 564 U.S. at 350 (emphasizing that a


                                         43
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 44 of 77 PageID #: 17361



    Rule 23(b)(3) action must have the capacity to produce common

    answers); see also Corcoran v. CVS Health Corp., 779 F. App’x 431,

    433   (9th    Cir.    2019)      (holding,    in   consumer     suit   with   similar

    allegations against CVS, that there existed triable issue of fact

    as    to    whether    contract     language       supported    finding      that   PBM

    contracts required CVS to include HSP prices as U&C prices in

    consumer class action).             Thus, after careful consideration, the

    Court concludes that common issues predominate, and as discussed

    further below, any issues relating to subsets of classes – in

    particular, those relating to contract interpretation, knowledge,

    statute of limitations, and arbitration issues – can be adjudicated

    in    an     administratively        feasible       manner     with    the    use   of

    subclasses. 16

                          a.   Injury

           With   respect      to    injury,     Defendants      contend   that   several

    issues must be litigated individually, and thus individual issues

    predominate over common ones.              The Court takes them up seriatim.

                                i.     Contract Interpretation

           Defendants contend that common issues do not predominate

    because there are too many issues requiring individual contract



           Indeed, Defendants themselves compiled a chart purporting
           16

    to reflect the individual issues at play in 39 MedImpact contracts
    proposed in this case. See Defs.’ App’x B, ECF No. 133-1. In
    doing so, they also demonstrate that each of these issues is
    capable of resolution before trial.



                                               44
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 45 of 77 PageID #: 17362



    interpretation.        For a TPP to have sustained injury under the

    alleged scheme at issue, it must have paid an overcharge when CVS

    failed to include HSP prices in its U&C prices.                In Defendants’

    view, that determination is dependent on the drug-pricing formula

    dictated by individual contracts, including generic effective rate

    discounts (“GERs”).        To sort this out, they contend, one must

    review thousands of individual contracts between CVS and PBMs, as

    well as between the five PBMs at issue and the putative class

    members.     What is more, some putative class members had multiple

    PBMs and/or multiple contracts with a single PBM during the class

    period.    Defs.’ Opp’n 36.

          Assuming that the parties do not convince this Court on

    summary judgment that either all TPPs or no TPPs were entitled to

    receive HSP prices as U&C prices, the contract language will make

    a difference.      See Corcoran, 779 F. App’x at 433 (holding that

    there existed a triable issue of fact as to whether the contract

    language supported a finding that the PBM contracts required CVS

    to include HSP prices as their U&C prices in a consumer class

    action).     The parties have forecasted that each will argue at

    summary judgment that industry standard dictates the result here:

    Defendants      will   argue    that   “when    the     varying       U&C   price

    definitions . . . are          interpreted     in      light     of     industry

    understanding, the only conclusion is that the U&C definitions do

    not   include    membership     program     prices”,    Defs.’    Sur-Reply     9


                                           45
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 46 of 77 PageID #: 17363



    (emphasis omitted), and Plaintiffs will argue that HSP prices were

    – without exception – U&C prices per industry standard, see Pls.’

    Reply 1.

         While this merits question is not before the Court now,

    contract review – by human or computer – appears inescapable.

    First, some TPPs have no colorable claim to being entitled to

    lower-of U&C pricing, and thus must be removed from any putative

    classes, as discussed above. Second, those TPPs entitled to lower-

    of U&C pricing for some or all of the class period may or may not

    have been entitled to receive the HSP price as its U&C price.          Some

    contracts expressly exclude membership programs from U&C prices,

    some are silent, and still others may expressly include or exclude

    discounts.   If Defendants do not prevail on summary judgment, some

    or all of these differences in contract language will likely

    present fact issues for trial.      See Corcoran, 779 F. App’x at 433.

         There may be upwards of 40,000 contracts, and while the

    relevant language in each contract must be isolated to ensure that

    Defendants are afforded the opportunity to litigate the merits as

    it pertains to the various TPPs, see Asacol, 907 F.3d at 53, there

    will be a small universe of answers to the common question posed.

    In the Court’s view the contract language can be sorted into

    various buckets and litigated group by group.         See Byrd v. Aaron’s

    Inc., 784 F.3d 154, 171 (3d Cir. 2015), as amended (Apr. 28, 2015)

    (“[T]he size of a potential class and the need to review individual


                                        46
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 47 of 77 PageID #: 17364



    files to identify its members are not reasons to deny class

    certification . . . .” (quoting Young v. Nationwide Mut. Ins. Co.,

    693 F.3d 532, 539–540 (6th Cir. 2012))); cf. Asacol, 907 F.3d at

    53 (denying class certification to a putative class that included

    brand loyal consumers, in part because the plaintiffs had not been

    “provided any basis from which [the court] could conclude that the

    number of affidavits to which the defendants will be able to mount

    a genuine challenge is so small that it will be administratively

    feasible”).

         In sum, Plaintiffs have demonstrated through their expert

    that they are capable of using algorithms, or undertaking contract-

    by-contract review, to identify the universe of lower-of U&C

    pricing.      Plaintiffs have further demonstrated that they can

    organize the relevant contract language into various buckets or

    subclasses for the jury to consider.           It is not fathomable (or

    supported by evidence) that the putative class TPPs and the at-

    issue PBMs drafted 40,000 contracts with 40,000 distinct lower-

    of-U&C pricing provisions.         Cf. Corcoran, 779 F. App’x at 434

    (noting, in addressing typicality, that there was no “meaningful

    differences    in   the   PBM   agreements   that   would   result   in   the

    interests of the class representatives being misaligned with those

    of the absent class members”).            Instead, the record evidence

    suggests that some of the U&C language expressly included discount

    programs, and other language was silent on discount programs.


                                         47
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 48 of 77 PageID #: 17365



           Assuming the case proceeds to trial, a jury may find that

    some, none, or all of the class TPPs’ contracts entitled them to

    HSP pricing, but this factual determination is not as overwhelming

    as Defendants have suggested.          See Asacol, 907 F.3d at 61 (Barron,

    J., concurring) (stating that Rule 23(b)(3) “‘does not require a

    plaintiff seeking class certification to prove that each element

    of her claim is susceptible to classwide proof’ but only to show

    that there is no ‘reason to think that [individualized] questions

    will     overwhelm    common    ones      and     render     class        certification

    inappropriate’” (quoting Nexium, 777 F.3d at 21)).

                            ii.     Actual Knowledge

           Defendants next argue that individualized issues of knowledge

    defeat     class     certification     because         Plaintiffs’         claims     are

    undermined where class members were aware that U&C pricing did not

    include HSP prices.         Defs.’ Opp’n 41.         They argue that some health

    plans knew they were not receiving HSP prices, pointing to evidence

    purporting    to     demonstrate     this      for    two    of    the     three    named

    plaintiffs.        Defs.’    Opp’n   4.         Defendants        argue    that    actual

    knowledge both undermines injury for each claim in the Complaint

    and provides an affirmative defense.                    To mount this defense,

    Defendants say, requires an individualized review of class-member

    communications and other class-member-specific evidence.                           Defs.’

    Opp’n 39; Defs.’ Sur-Reply 11.                  Alongside most of Defendants’

    arguments, the road leads back to Asacol:                   if some members of the


                                              48
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 49 of 77 PageID #: 17366



    putative class were uninjured because they had actual knowledge of

    the underlying fraud, Defendants must have the opportunity to

    challenge       and    remove    those   uninjured     class   members    in    an

    administratively feasible and efficient fashion.               Defs.’ Sur-Reply

    12-13 (citing Asacol, 907 F.3d at 53-54).

          While this argument is compelling at first blush, upon closer

    review, Defendants have not put forth evidence of actual knowledge

    as   to   the    named   Plaintiffs,     nor   the   broader   putative    class,

    sufficient to block Plaintiffs’ bid for class certification.

          First, the evidence presented as to the named Plaintiffs is

    notably thin.          With respect to Sheet Metal Workers, Defendants

    offer a June 2009 email chain between Dan Tibus, a Caremark account

    executive,       and     Sheet   Metal    Workers’     prescription      benefits

    consultants       “regarding     prescription    benefits,     including       drug

    prices.”        Decl. of Daniel Tibus ¶ 4, ECF No. 131-9; Email from

    Daniel Tibus to Rick Gerasta (June 23, 2009) (“Tibus Email”), at

    CAREMARKSM_0006154, ECF No. 131-43.              In this email, the account

    manager explained to the outside consultants that the HSP “does

    not integrate with the RX benefit. . . . This retail program was

    initially       launched    as    a   benefit    for    uninsured     customers.

    Naturally, consumers with insurance use it as a substitute if the

    Health Savings Pass provides a richer benefit than their employer

    plan.” Tibus Email at CAREMARKSM_0006154. In addition, Defendants

    point to evidence that one of the Sheet Metal Workers trustees


                                             49
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 50 of 77 PageID #: 17367



    signed up for HSP for himself.           That trustee’s deposition makes

    plain that he did not recall signing up for the HSP, did not recall

    whether it required a membership fee, and did not recall the

    pricing under the program.       See Michael Jones Dep. 83:3-12, ECF

    No. 129-21 (“I couldn’t even tell you if I signed up, but I think

    I did.”).

         It is not clear at all to the Court that this is sufficient

    to conjure an issue of material fact on the issue of knowledge.

    Defendants offer nothing to suggest that the knowledge of Sheet

    Metal Workers’ outside consultants is imputable to the health plan,

    nor is there any mention in the email chain of U&C price or CVS’s

    failure to report its HSP price as its U&C price.           What is more,

    there is nothing in this record suggesting that a reasonable juror

    could conclude from this sole HSP-enrolled trustee’s deposition

    that he had knowledge of the alleged fraudulent scheme simply

    because he signed up for the HSP program.           See Corcoran v. CVS

    Healthcare Corp., Case No. 15-cv-03504-YGR, 2017 WL 3873709, at *7

    (N.D. Cal. Sept. 5, 2017), rev’d on other grounds Corcoran v. CVS

    Health Corp, 779 Fed. App’x 431 (9th Cir. 2019) (“[T]he evidence

    proffered by defendants does not sufficiently demonstrate that

    potential [consumer] class members, even those who were members of

    HSP, knew of the allegedly deceptive practices. . . . Putative

    class members likely did not understand the relationship between




                                        50
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 51 of 77 PageID #: 17368



    the pharmacy’s U&C and what the pharmacy charges them, which may

    be at times less than or more than the HSP program prices.”).

           The same is true of Indiana Carpenters.                In support of its

    contention that Indiana Carpenters had actual knowledge of the

    alleged    fraud,     Defendants     offer   a    single    email   from   Indiana

    Carpenters’ MedCo account executive to Indiana Carpenters’ client

    services manager.       The email contains broad talking points about

    generic prescription drug programs (“such as Walmart & Kmart”),

    and a notice providing more detail.              See Email from Bart Gerber to

    Irene Newman (Apr. 2, 2010), ECF No. 129-64.               In that notice, MedCo

    account executive, Bart Gerber, never once mentions CVS or the HSP

    program specifically; instead, the notice states:

           Medco has found that the low cost generic programs vary
           from retailer to retailer; some programs are offered
           free of charge to patients whereby the low cost generic
           price can be submitted via the U&C field through Medco’s
           TelePAID system (for example, the $4 Wal*Mart generic
           program), other programs include membership fees to gain
           access to a member-only price that differs from the
           pharmacy’s U&C price (for example the program offered by
           Walgreens)[.]

    Id.    The client services manager did not understand from the email

    that CVS was not reporting the HSP price as the U&C price, and

    more generally, she had no understanding of the role U&C prices

    played in the claims adjudication process or how drug prices were

    set.    See, e.g., R. Irene Newman Dep. 35:15-36:18, 52:10-53:7, ECF

    No.    144-8;   see   also   Lauer    Dep.   89:3-21;      90:22-24,   ECF   145-8

    (indicating that person copied on email did not understand the


                                            51
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 52 of 77 PageID #: 17369



    meaning of “a member-only price that differs from the pharmacy’s

    U&C price” and that he did not know what the email sender and

    recipient “were talking about”); David Tharp Dep. 60:12–61:12, ECF

    No. 144-10; William Nix Dep. at 101:11–24, 102:25–103:5, ECF No.

    144-11.   Simply put, there is no evidence that anyone at Indiana

    Carpenters had actual knowledge of the alleged scheme here.

          Second, even with all the incentive to do so, Defendants offer

    very little to suggest that a significant number of putative class

    members other than the named Plaintiffs had actual knowledge of

    the alleged scheme.     Defendants offer evidence suggesting that no

    more than a dozen TPPs were informed they had not received HSP

    prices as their U&C pricing.             See Defs.’ Opp’n 15-17, 42-43

    (setting forth summary of eleven TPPs’ knowledge); Pls.’ Reply 32,

    34-35 (noting that, of the TPPs Defendants have identified, five

    are not class members for other reasons).

          As in any action in which “determining whether any given

    [class member] was injured (and therefore has a claim) turns on an

    assessment of the individual facts[,]” Defendants here must be

    afforded “the opportunity to challenge each class member’s proof

    that the defendant is liable to that class member.”           Asacol, 907

    F.3d at 55 (citing Dukes, 564 U.S. at 366-67).           But the need to

    assess individual circumstances – here, with respect to individual

    TPPs’ knowledge of the facts underlying the alleged fraud – does

    not   alone   foreclose    class    certification.        Instead,    class


                                        52
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 53 of 77 PageID #: 17370



    certification     is    precluded      only     where   “such     challenges   are

    reasonably plausible in a given case” and “the plaintiff cannot

    demonstrate that allowing for such challenges in a manner that

    protects the defendant’s rights will be manageable and superior to

    the alternatives.”          Id. (citing Fed. R. Civ. P. 23(b)(3)).           In the

    instant   case,     Plaintiffs        have     demonstrated     that     successful

    challenges to individual TPPs based on actual knowledge will be

    few and far between.            To the extent these challenges present

    genuine issues of material fact, the Court will manage them in

    subclasses and afford Defendants the opportunity to challenge the

    class member(s)’ proof.            See Manning v. Bos. Med. Ctr. Corp., 725

    F.3d 34, 60 (1st Cir. 2013) (“Moreover, the district court has

    many tools at its disposal to address concerns regarding the

    appropriate contours of the putative class, including redefining

    the   class     during       the     certification      process     or     creating

    subclasses.” (citing Fengler v. Crouse Health Found., Inc., 595 F.

    Supp. 2d 189, 197 (N.D.N.Y. 2009))).

          That said, the Court does not anticipate being bogged down

    with requests to perform thousands upon thousands of depositions

    to explore issues of knowledge with each class member.                   There can

    be no question that there is room for large classes under Rule 23.

    See Asacol, 907 F.3d at 59 (Barron, J., concurring) (“Rule 23 was

    clearly   written      to    facilitate      large   consumer   class     actions.”

    (citations omitted)).          Defendants have access to their own emails


                                              53
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 54 of 77 PageID #: 17371



    and documents.       If they present colorable claims of knowledge, the

    Court will entertain those concerns, thus protecting Defendants’

    Seventh Amendment rights.             However, the Court will not allow

    “arguments woven entirely out of gossamer strands of speculation

    and surmise to tip the decisional scales in a class certification

    ruling.”       See Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288,

    298 (1st Cir. 2000) (citing Zeigler v. Gibralter Life Ins. Co., 43

    F.R.D. 169, 173 (D.S.D. 1967)); see also id. (“[W]hen the court

    supportably       finds   that   an   issue    which,    in   theory,   requires

    individualized factfinding is, in fact, highly unlikely to survive

    typical pretrial screening . . . , a concomitant finding that the

    issue neither renders the case unmanageable nor undermines the

    predominance of common issues generally will be in order.”). 17

           Defendants also argue that individual knowledge issues will

    predominate insofar as they dictate when class TPPs’ statute-of-

    limitations periods began to run. The First Circuit has made clear

    that        affirmative   defenses,     such     as     statute-of-limitations




            To the extent Defendants argue that CVS’s alleged
           17

    fraudulent pricing scheme cannot be the proximate cause of
    overpayment under the civil RICO statute because it did not
    “directly” lead to the violation, Defs.’ Opp’n 39, the Court
    rejects the argument. As pleaded, and given the record before the
    court on class certification, Plaintiffs have plainly established
    that the putative class members were “the primary and intended
    victim[s] of the scheme to defraud, and that the injury suffered
    was a foreseeable and natural consequence of the fraudulent
    scheme.” In re Neurontin Mktg. & Sales Practices Litig., 712 F.3d
    51, 58 (1st Cir. 2013) (internal quotations and citations omitted).


                                            54
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 55 of 77 PageID #: 17372



    defenses,    “are     appropriate       for   consideration      in    the     class

    certification calculus.”         Mowbray, 208 F.3d at 295.             That said,

    the First Circuit has explained:

         Although a necessity for individualized statute-of-
         limitations determinations invariably weighs against
         class certification under Rule 23(b)(3), we reject any
         per se rule that treats the presence of such issues as
         an automatic disqualifier.   In other words, the mere
         fact that such concerns may arise and may affect
         different class members differently does not compel a
         finding that individual issues predominate over common
         ones.

    Id. at 296 (citing 5 James Wm. Moore et al., Moore’s Federal

    Practice § 23.46[3], at 23–210 to –211 (3d ed. 1999)); Smilow v.

    Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 39 (1st Cir. 2003)

    (“[W]here    common    issues     otherwise     predominated,         courts   have

    usually certified Rule 23(b)(3) classes even though individual

    issues were present in one or more affirmative defenses.” (citation

    omitted)).     In Mowbray, the First Circuit affirmed the district

    court’s certification of the class despite “possible differences

    in the application of a statute of limitations to individual class

    members” because the district court properly engaged in a “case-

    specific analysis”.       208 F.3d at 296-97 (quotation and citation

    omitted).    As in Mowbray, the Court is confident that, here, “most

    class members’ claims [are] unaffected by possible limitations

    defenses”,   Mowbray,     208    F.3d    at   297    (citation   omitted),      and

    accordingly,    that    the     application     of    individual       statute-of-

    limitation defenses do not bar certification.             The Court will take


                                             55
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 56 of 77 PageID #: 17373



    full advantage of its authority to “place class members with

    potentially barred claims in a separate subclass or exclude them

    from the class altogether” where “evidence later shows that an

    affirmative defense is likely to bar claims against at least some

    class members”.      Smilow, 323 F.3d at 39-40 (internal citations

    omitted).

                           iii. Arbitration Clauses

         Defendants aver that many absent class members may be subject

    to arbitration clauses in their PBM/TPP contracts.          If a class is

    certified, Defendants state they will move to dismiss or to compel

    arbitration, causing individual issues to predominate.              Defs.’

    Opp’n 53-54 & n.29.     Importantly, these contracts are between TPPs

    and PBMs – CVS is a party to none of these contracts, and Caremark

    is only a party where the contracting PBM was Caremark.            See id.

    at 5; Pls.’ Reply 37-38.

         First, in arguing that CVS will move to compel arbitration

    under any PBM/TPP contracts containing an arbitration clause,

    Defendants overstate the number of absent class members subject to

    mandatory arbitration.      Under First Circuit precedent, CVS – as a

    nonparty and nonsignatory to these contracts – would only succeed

    at compelling a TPP to arbitrate as a third-party beneficiary where

    it could “demonstrate with ‘special clarity that the contracting

    parties intended to confer a benefit on’” CVS.        Hogan v. SPAR Grp.,

    Inc., 914 F.3d 34, 39 (1st Cir. 2019) (quoting McCarthy v. Azure,


                                        56
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 57 of 77 PageID #: 17374



    22 F.3d 351, 362 (1st Cir. 1994)).             It is not enough for a

    nonsignatory to have some resulting benefit from “a signatory’s

    exercise of its contractual rights”.         Id. at 40 (quoting Ouadani

    v. TF Final Mile LLC, 876 F.3d 31, 39 (1st Cir. 2017)).           Instead,

    the PBM/TPP contract must “mention [or] manifest an intent to

    confer specific legal rights upon” CVS.           Id. (quoting InterGen

    N.V. v. Grina, 344 F.3d 134, 147 (1st Cir. 2003)) (alteration in

    original).

         A TPP would further only be equitably estopped from avoiding

    arbitration under narrow circumstances.         “[F]ederal courts ‘have

    been willing to estop a signatory from avoiding arbitration with

    a nonsignatory when the issues . . . to resolve in arbitration are

    intertwined with the agreement that the estopped party has signed.”

    Id. at 40–41 (quoting Ouadani, 876 F.3d at 38).         The First Circuit

    has held that arbitration with a nonsignatory can be compelled

    where the parties to the contract agreed to arbitrate any action

    “arising out of, or relating in any way to” the agreement. Sourcing

    Unlimited, Inc. v. Asimco Int’l, Inc., 526 F.3d 38, 48 (1st Cir.

    2008.   Where contract language explicitly limits the agreement to

    disputes between the signatories and there is no evidence of the

    signatory’s intent to arbitrate with the nonsignatory, arbitration

    cannot be compelled.     See Hogan, 914 F.3d at 42 (finding “no legal

    basis for forcing [signatory] to arbitrate his claims against

    [nonsignatory] when he demonstrated no intent to do so”).


                                        57
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 58 of 77 PageID #: 17375



           Plaintiffs point to the arbitration clauses of over twenty

    PBM/TPP contracts that explicitly state that the parties did not

    intend to create rights for third parties.               See Pls.’ Reply 37

    n.179 (“This agreement . . . is intended solely for the benefit of

    each party hereto and their respective successors or permitted

    assigns, and it is not the intention of the parties to confer third

    party beneficiary rights, and this Agreement does not confer any

    such rights, upon any other third party . . . .” (quoting Service

    Agreement, at MI-SM_00000539, ECF No. 145-22)).             No one suggests

    that the PBM/TPP contracts created any legal rights or duties for

    CVS; indeed, CVS had its own contracts with the PBMs.                 Thus, CVS

    finds support in neither the third-party beneficiary doctrine nor

    the equitable estoppel doctrine.

           Second, that some putative class members may be subject to

    mandatory arbitration is not a bar to class certification.                  See

    Smilow, 323 F.3d at 39 (noting that, “where common issues otherwise

    predominated, courts have usually certified Rule 23(b)(3) classes

    even   though   individual    issues      were   present   in   one    or   more

    affirmative defenses”); see also Walsh v. Gilbert Enters., No. CV

    15-472-WES, 2019 WL 1206885, at *4 (D.R.I. Mar. 14, 2019) (holding

    that named plaintiff – whose contract did not have an arbitration

    clause - was typical of class that included individuals subject to

    arbitration clauses because common issues otherwise predominated).

    Defendants   may   pursue    those   rights      under   motions   to    compel


                                         58
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 59 of 77 PageID #: 17376



    arbitration and/or dismiss following class certification, and the

    Court will employ the procedural tools at its disposable to exclude

    those TPPs from the class or place them in a subclass.           For these

    reasons, the Court is confident that the existence of arbitration

    clauses in some PBM/TPP contracts will not result in individual

    issues predominating over common issues.

                     b.    Generic Effective Rate

          Defendants argue that individual issues further predominate

    because   many    PBM/TPP   contracts    contain    “aggregate    discount

    guarantees” (also called “generic effective rate guarantees” or

    “GERs”) that, in their view, negate injury in fact and/or any

    damages from alleged overstated U&C prices.          Defs.’ Opp’n 4, 45-

    48.   A common PBM/TPP contract provision, a GER clause guarantees

    that a TPP will receive an average percentage discount off a

    benchmark price (e.g., average wholesale price) for all drugs in

    a category (e.g., all generic drugs) for a specified period of

    time (e.g., one calendar year).          Expert Report of Alan Sekula

    (“Sekula Report”) ¶ 10, ECF No. 129-4.             In practice, it looks

    something like this:     a PBM guarantees its contracting TPP that it

    will receive an average discount of 70% off the average wholesale

    price (“AWP”) for generic prescription drugs for calendar year

    2021.   For any one generic drug, the TPP’s discount may be higher

    than 70% and for any other, lower.           But in the aggregate, the

    health plan is entitled to a 70% (or greater) discount off AWP for


                                        59
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 60 of 77 PageID #: 17377



    generic drugs.       Id.      In this example, if the TPP paid more than

    30% of AWP for the generic drugs purchased in 2021, the PBM would

    issue a reconciliation payment to make up the difference.               Id. ¶

    15.

          Defendants offer Sheet Metal Workers as an example; once Sheet

    Metal Workers’ 2014 GER reconciliation is considered, it incurred

    no damages in 2014, a stark contrast to the $21,498 alleged.

    Defs.’ Opp’n 52; Feb. 14, 2020 Hr’g Tr. 69-70; see also Barlag

    Decl. ¶¶ 137-38. 18     In such situations, Defendants contend, health

    plans would be left without damages.                Furthermore, Defendants

    suggest that removing these uninjured putative class members – as

    required by Asacol - would be unduly laborious, and individual

    issues therefore predominate.           See Defs.’ Opp’n 49-52.

          Plaintiffs retort that GERs are not relevant to injury; at

    most, they say, GERs may offset damages for some putative class

    members.      For this proposition, Plaintiffs point to antitrust law

    where      injury   accrues    the   moment   an   overcharge   is   incurred,

    regardless of whether it is later offset.                 See In re Nexium

    Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015); see also Holmes

    v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 267-68 (1992) (concluding




           To fall within one of the class definitions, a TPP need
          18

    only have suffered an injury during the class period; a TPP may
    not have incurred damages in any one single calendar year, but
    still aptly be included in one of the classes for injury incurred
    during another year covered by the class period.


                                            60
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 61 of 77 PageID #: 17378



    that Congress used the same words in drafting RICO as it had in

    the already-enacted Sherman Act and Clayton Act, and thus the Court

    could “only assume it intended them to have the same meaning that

    courts had already given them” (citation omitted)).

         The   Court   concludes   that,     on    this   record,   GERs   are not

    relevant to putative class TPP injury in fact. Still, as discussed

    below, Plaintiffs must demonstrate an administratively feasible

    way to identify and apply GER offsets to damages in order to ensure

    that the proposed classes’ damages calculations are accurate, and

    Defendants’ due process rights are honored.

         First, PBMs do not make GER reconciliation payments at the

    transaction    level;   instead,    GER       reconciliation    payments   are

    calculated in the aggregate, across a subset of drugs, for a

    defined period, after claims have been adjudicated and paid. Conti

    Reply ¶ 54; see also Sekula Report ¶ 15.              Thus, this arrangement

    is factually distinguishable from those in which an injury offset

    could be traced back to a specific transaction.             See Barlag Decl.

    ¶ 136 (recognizing that GERs are not applied at the transaction

    level, but rather in the aggregate, by noting that “[e]ven if one

    assumes submitting the HSP price as the U&C price would have

    changed the amount paid by Sheet Metal on an individual claim, it

    does not change the aggregate annual amount paid by Sheet Metal

    across all claims”).




                                        61
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 62 of 77 PageID #: 17379



         The First Circuit authority dictates that a RICO claim has

    not accrued where injury to a plaintiff’s property is speculative.

    DeMauro v. DeMauro, 115 F.3d 94, 97-98 (1st Cir. 1997).                        In

    DeMauro,     plaintiff-wife    sued    defendant-husband,          and   others,

    alleging that they had fraudulently concealed separate and marital

    assets during protracted and contentious divorce proceedings.                 Id.

    at 95.    The First Circuit held that any injury to the plaintiff’s

    legal claim had not accrued because it was too speculative, as no

    one yet knew whether the alleged concealment would diminish her

    award in the divorce proceeding.          Id. at 97 (citing Lincoln House,

    Inc. v. Dupre, 903 F.2d 845, 847 (1st Cir. 1990)).                   The First

    Circuit noted concern that “it is hard to see how a court would

    calculate damages now, given the dual uncertainties of what [the

    plaintiff]    will   be   awarded   and    how   it    will   be   affected    by

    concealment.”     Id. (citing First Nationwide Bank v. Gelt Funding

    Corp., 27 F.3d 763, 768 (2d Cir. 1994)).                This concern did not

    arise,    however,   where    the   plaintiff     alleged     concealment      of

    property in which she held a present ownership interest; for that

    property, the court concluded she had alleged injury under RICO.

    Id. at 98 (citing Grimmett v. Brown, 75 F.3d 506, 516–17 (9th Cir.

    1996)).

         Here, each alleged injury stems from an overcharge paid by a

    TPP as a result of an inflated U&C price.         The injury fully accrued

    when the claim was adjudicated and paid.              At that point, the only


                                          62
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 63 of 77 PageID #: 17380



    loose end was the possibility of an aggregate offset in the form

    of a GER reconciliation payment.           “[T]he injury has occurred and

    is known, but it is speculative whether the damages might be

    reduced or even eliminated”; this is not a case in which “the

    injury is speculative because it is not known whether it will occur

    at all” due to some future event that may or may not occur.                 See

    Grimmett, 75 F.3d at 517; see also DeMauro, 115 F.3d at 97; cf.

    Gastronomical Workers Union Local 610 & Metro. Hotel Ass’n Pension

    Fund v. Dorado Beach Hotel Corp., 617 F.3d 54, 61–62 (1st Cir.

    2010)   (“Fairly   viewed,    that    claim   does   not   suggest   that   the

    trustees have alleged a speculative injury, the existence of which

    depends upon future events that may or may not occur.            Rather, the

    claim is that a future event may change the type of remedy

    available to redress an existing injury. Consequently, it is the

    future event, not the trustees’ injury, that is speculative.”).

         Defendants’ cited cases do not counsel otherwise, as each

    involves   speculative,      future    events   that   may    undermine     the

    purported RICO injury.       See, e.g., Maio v. Aetna, 221 F.3d 472 (3d

    Cir. 2000) (“There is no factual basis for appellants’ conclusory

    allegation that they have been injured in their ‘property’ because

    the health insurance they actually received was inferior and

    therefore ‘worth less’ than what they paid for it.”); In re

    Bridgestone/Firestone, Inc. Tires Prod. Liab. Litig., 155 F. Supp.

    2d 1069, 1091 (S.D. Ind.), on reconsideration in part, No. MDL NO.


                                          63
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 64 of 77 PageID #: 17381



    1373, 2001 WL 34691976 (S.D. Ind. Nov. 14, 2001), rev’d on other

    grounds 288 F.3d 1012 (7th Cir. 2002) (“RICO affords a monetary

    remedy only to plaintiffs who have actually realized the diminished

    value or experienced product failure, and not to those who allege

    a risk (or even a probability) of such loss.”).

         The Court is satisfied that, on this record, Plaintiffs’

    injury from overcharge accrued at the time of payment.

         Second, regardless of whether the GER reconciliation payments

    go to injury or damages, Defendants will get their day in court to

    meaningfully challenge the effect of GER payments on class damages.

    In the wake of Asacol, the Court can be confident of a few things.

    A class may be certified without each putative class member first

    establishing standing, and Rule 23 does not require the district

    court to establish injury in fact for each class member prior to

    class certification.      Asacol, 907 F.3d at 58.         But, Defendants

    must be afforded a meaningful opportunity to challenge injury in

    fact and pick off uninjured class members before or at trial.           Id.

    And there is no question, post-Asacol, that a district court may

    not certify a class where a body of uninjured class members stand

    to recover, regardless of whether the defendants are found liable

    for the aggregate damages amount.        See generally id.

         The circumstances presented here are clearly distinguishable

    from those in Asacol.     In Asacol, the First Circuit was presented

    with a putative class with a small percentage of members known to


                                        64
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 65 of 77 PageID #: 17382



    be uninjured – the so-called brand loyalists.                    Moreover, there was

    no   administratively       feasible       way    to    allow     the   defendants    a

    meaningful opportunity to challenge the uninjured class members’

    inclusion.        See id. at 53.           As a result, the uninjured class

    members    were    all    but    guaranteed      to    collect    damages   from the

    defendants.        Here, in contrast, we don’t inhabit the theoretical

    but-for world of antitrust law; instead, a world where alleged

    injury and damages are knowable and well documented.                        Even if a

    subset of putative class members incurred overcharges that were

    later offset by GER reconciliation payments, Defendants will have

    the opportunity to challenge them at (or before) trial.                              No

    uninjured putative class members stand to recover.

          Finally, the Court is satisfied that Plaintiffs’ expert, Dr.

    Rena Conti, will be able to incorporate GER offsets into her

    damages    calculations         on   a   class-wide     basis.      She   offers two

    methods.    First, if provided with reconciliation payment data, Dr.

    Conti will perform the following calculation. Dr. Conti will first

    isolate a TPP’s measured effective rate and compare it to its

    contracted GER guaranteed rate (i.e., the guaranteed GER in that

    TPP’s contract).         Conti Reply ¶ 55.        A measured effective rate is

    1 minus (the sum of all ingredient costs paid/the sum of all AWP

    amounts).     Id.        If a TPP pays less in the aggregate for the

    specified drugs than it would under its GER provision (e.g., paying

    an aggregate of AWP minus 76%, where its contract provides that it


                                               65
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 66 of 77 PageID #: 17383



    pay   no   more   than    AWP   minus    75%),       the    PBM        would    submit   no

    reconciliation.       Id. ¶ 56.         If the TPP pays more (e.g., its

    aggregate payment was equal to AWP minus 72%, where its GER was

    AWP minus 75%), the PBM would reconcile this with a payment equal

    to the 3% (75%-72%) difference.           Id. ¶ 57.         Dr. Conti incorporates

    reconciliation-payment offsets into her damages calculation, and

    where a reconciliation payment is greater than the calculated

    damages, the damages are bottomed out at $0.                       Id. ¶¶ 58-61.         Dr.

    Conti’s    formula       appropriately        errs     on       the     side    of   being

    conservative in response to Defendants’ expert’s critique.                               See

    id. ¶¶ 59 (formula 8), 62-64 (noting additional exclusions to

    provide for a conservative damages model).

          In   the    alternative,    if     Dr.    Conti       is    not    provided     with

    reconciliation payments data, she sets forth a conservative method

    for calculating the effect of GERs on a class-wide basis.                            Id. ¶

    65.   Under this method, Plaintiffs would first review all PBM

    contracts for a range of annual GER guarantees and identify each

    PBM’s highest GER guarantee for each year.                       Id. ¶¶ 65-66.       Next,

    using claims data for the generic drugs included in each PBM’s GER

    calculation and a list of the HSP-eligible drugs, Plaintiffs would

    calculate the impact of adjusting the HSP price on the conservative

    GER reconciliation payment.             Id. ¶¶ 66, 69.                This delta in GER

    reconciliation      payment     would    be     used       to     offset       Plaintiffs’

    overcharge calculation.         Id. ¶ 66.


                                             66
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 67 of 77 PageID #: 17384



         The Court concludes that Plaintiffs have demonstrated by a

    preponderance of the evidence that they have a “reasonable and

    workable plan” for determining the effect of a GER on the putative

    class members’ damages “that is protective of the defendant[s]’s

    constitutional rights and does not cause individual inquiries to

    overwhelm   common    issues.”      Asacol,      907    F.3d   at    58.     Though

    Defendants’ experts have declared the process overly burdensome,

    they acknowledge that an expert ostensibly could, for any health

    plan,   identify     any   applicable     GER    provisions,        determine   the

    periods they cover, the drugs to which they apply, whether the

    health plan received reconciliation payments, and the effect any

    reconciliation payments had on offsetting any alleged overcharge

    to the health plan.        See Sekula Report ¶¶ 19; Defs.’ Opp’n 47-48.

         In the Court’s view, the need to account for GER damages

    offsets does not impede certification.                 The parties will confer

    before trial on which putative class members fall away as incurring

    no damages.     Should there be a dispute over a subset of health

    plans, Defendants will have the opportunity to challenge their

    inclusion in the classes.          Asacol, 907 F.3d at 53 (suggesting a

    class would be ripe for certification where “a very small absolute

    number of class members might be picked off in a manageable,

    individualized      process   at   or     before   trial”).         Because     this

    information    is    knowable      from      PBM/TPP     contracts     and    data,

    individual issues will not predominate – not now, and not at trial.


                                            67
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 68 of 77 PageID #: 17385



                     c.     Damages

          To   satisfy    the   predominance     requirement,   not   only   must

    liability be established through common proof, but Plaintiffs must

    also demonstrate that “any resulting damages would likewise be

    established by sufficiently common proof.”          Nexium, 777 F.3d at 18

    (quoting New Motor Vehicles, 522 F.3d at 20).         To do so, Plaintiffs

    must establish that damages are both “capable of measurement on a

    classwide basis” and tied to their theory of liability.                   See

    Comcast, 569 U.S. at 34-36.

          A model measuring class-wide damages in a class action “must

    measure only those damages attributable to that theory.”             Id. at

    35.   “If the model does not even attempt to do that, it cannot

    possibly establish that damages are susceptible of measurement

    across the entire class for purposes of Rule 23(b)(3).”                  Id.

    “Calculations need not be exact, but at the class-certification

    stage (as at trial), any model supporting a plaintiff’s damages

    case must be consistent with its liability case . . . .”                 Id.

    (internal citations and quotations omitted).

          In   support    of    their   Motion    for   Class   Certification,

    Plaintiffs offer the expert opinion of Dr. Rena Conti.                   See

    generally Conti Report; Conti Reply.           Using her model, Dr. Conti

    measures damages for the Nationwide Class as the delta between

    what a TPP paid for certain HSP-eligible drugs and the amount it

    would have paid for those HSP drugs had the U&C price incorporated


                                         68
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 69 of 77 PageID #: 17386



    the HSP price.      Conti Report ¶ 62.          For this model, Dr. Conti used

    CVS pharmacy claims data for HSP drugs across 14 states 19, as well

    as HSP price data.      Id. ¶¶ 11, 63.           Under her model, damages for

    these 14 states total $334.2 million, exclusive of any GER offsets.

    Conti Reply ¶ 4.       The model is flexible and can be adjusted to

    account for more or higher quality data as discovery proceeds.

    Id. ¶ 5.

         After   careful    review      of    Dr.    Conti’s    reports,   the   Court

    concludes    that     her   model        reflects    a     reliable    and   sound

    methodology 20 by which to measure Plaintiffs’ alleged damages given




         19 The data cover thirteen states and the District of
    Columbia. For ease of reference, the Court refers to them as the
    “14 states” in this decision.

         20 While Defendants have not yet filed a Daubert motion to
    exclude Dr. Conti’s expert opinion, it was inescapable for the
    Court to consider the soundness of her methodology in determining
    whether damages are capable of measurement on a class-wide basis
    and tied to Plaintiffs’ liability theory.      Moreover, the Court
    considered the expert reports offered by Defendants criticizing
    Dr. Conti’s report. The Court otherwise DENIES WITHOUT PREJUDICE
    the Motions as premature and will consider them once refiled as
    the case proceeds. See Pls.’ Mots. to Exclude the Expert Testimony
    of Brett E. Barlag, Catherine Graeff, Michael P. Salve, Ph.D., ECF
    Nos. 140-42.   To the extent those reports conclude Dr. Conti’s
    methodology is unreliable or inaccurate, the Court disagrees for
    the reasons set forth herein; the Court understands the experts as
    largely offering competing views that go to the weight, and not
    admissibility, of the opinion. See Ruiz-Troche v. Pepsi Cola of
    Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st Cir. 1998) (“Daubert
    neither requires nor empowers trial courts to determine which of
    several competing scientific theories has the best provenance. It
    demands only that the proponent of the evidence show that the
    expert’s conclusion has been arrived at in a scientifically sound
    and methodologically reliable fashion.” (citation omitted)).


                                              69
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 70 of 77 PageID #: 17387



    that she intends to procure and incorporate additional data to

    strengthen the model.       A summary of the model is helpful.          Dr.

    Conti began with all the CVS pharmacy patient claims data for the

    14 states covering transactions occurring between November 2008

    and December 2015.      Conti Report ¶ 70.      She then excluded drugs

    that never appeared on the HSP formulary drug list during the

    relevant time, limited the claims to the five PBMs implicated in

    this case, and excluded government payors.        Id. ¶ 71.    She further

    excluded claims that were paid based on lesser-of pricing formulas

    that do not include U&C.      Conti Reply ¶ 48.

         Using the remaining claims, Dr. Conti calculated the TPP

    overpayment amount as the TPP adjudicated payment amount less the

    HSP price, adjusting for the amount paid by the pharmacy customer.

    Conti Report ¶ 73.     Moreover, Dr. Conti applied a damages offset

    for the annual HSP membership fees paid by cash customers to access

    the HSP prices, and explained the technique she could apply to

    incorporate GER offsets, if the Court deemed them relevant.           Conti

    Reply ¶¶ 54-69; Conti Report ¶¶ 75-76.

         Dr. Conti opined that, after discovery produces the requisite

    PBM data, she will use this same method to calculate damages on a

    classwide basis using the updated data.        Conti Report ¶ 77.      From

    PBM data, she will also be able to identify individual class

    members.   Id.   Indeed, she demonstrated this by using the PBM data

    for named Plaintiffs to calculate their damages during the class


                                        70
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 71 of 77 PageID #: 17388



    period.    Id.   Dr. Conti further extrapolated the damages for the

    14 states to the remaining 36 states using state-specific data

    (viz., demographic information, total retail prescription sales,

    Medicaid claims, and CVS’s dominance in that market).               Id. ¶ 78.

         Defendants argue that Plaintiffs’ proposed damages model both

    cannot measure damages on a class-wide basis and is not tied to

    Plaintiffs’ liability theory.        In particular, they take issue with

    Plaintiffs’ failure to test certain data.

         Defendants’ argument implicates a joint stipulation that had

    resolved a May 2017 discovery dispute between the parties.                   See

    Joint Stipulation Regarding Pls.’ Motion to Compel CVS to Produce

    Nationwide Data (“Joint Stipulation Nationwide Data”), ECF No. 54.

    In the stipulation, Plaintiffs agreed to accept the subset of data

    produced   in    the    Corcoran   case     in   the   Northern   District    of

    California, which involved twelve states and the District of

    Columbia. See id. In exchange for Plaintiffs’ agreeing to abandon

    their   claim    to    CVS’s   nationwide    transaction    data,   Defendants

    agreed that Plaintiffs could rely upon this subset of data to

    demonstrate that damages could be calculated on a class-wide basis.

    See id.    To this end, the stipulation states:

         CVS will not challenge Plaintiffs’ methodology for
         calculating classwide damages (a) on the basis that the
         data fields that CVS has produced to date for the
         Corcoran States represent different types of information
         than is available for states other than the Corcoran
         States or (b) by using data from states other than the



                                          71
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 72 of 77 PageID #: 17389



         Corcoran States,        which   has     not   been    produced    to
         Plaintiffs.

    Id. at 2.        Caremark produced claims data only for HSP drugs

    purchased   in    Indiana   and   Illinois    at   CVS    pharmacies   between

    November 2008 and January 2016.       Pls.’ Reply 30.

         Under Plaintiffs’ theory, the damages of any given TPP are

    the difference between the amount it actually paid for certain HSP

    drugs and the amount it would have paid for those drugs if the HSP

    price had been reported as the U&C price.           Conti Report ¶ 62.      In

    preparing Plaintiffs’ damages model, Dr. Conti did not have TPP

    payments data – due to the Joint Stipulation – and thus based

    Plaintiffs’ model on PBM payments data.            Defendants now complain

    that Dr. Conti did not calculate the class TPP damages at all,

    instead she calculated the difference between what the PBMs paid

    and what they would have paid had HSP prices included U&C prices.

    Defs.’ Opp’n 49.

         For purposes of class certification, and given that Dr. Conti

    asserts that she intends to update this model once more data are

    made available, the Court finds that PBM data are a reliable proxy

    for TPP data for purposes of class certification.               See New Eng.

    Carpenters Health Benefits Fund v. First DataBank, Inc., 248 F.R.D

    363, 370 (D. Mass. 2008) (stating, in a RICO case involving

    fraudulently reported average wholesale drug prices, that the

    “data [were] a reasonable proxy of TPP reimbursements for drugs”).



                                         72
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 73 of 77 PageID #: 17390



    Plaintiffs’ model generates a conservative damages estimate, or,

    in other words, “underestimates the overcharges attributable to

    Defendants’ alleged fraud”, because TPPs compensate “PBMs for

    their services at a markup of what PBMs pay pharmacies.”              Conti

    Reply ¶ 40; see also Pls.’ Reply 27-28 & n.130 (noting that for

    any one HSP drug, CVS would submit the inflated U&C price to the

    adjudicating PBM, the PBM would pay CVS, and the inflated price

    would “ultimately be passed to the Class member in the form of an

    even higher price so that the PBM would profit from the ‘spread’

    between what it paid CVS and what the Class member paid the PBM”

    (citing Conti Report ¶¶ 62, 73)).

          In addition to modeling damages using PBM claims data as a

    proxy for TPP claims data, Dr. Conti provides that once more PBM

    data are produced for the HSP drugs, her “method is flexible to

    accommodate their inclusion in estimating damages.”            Conti Reply

    ¶ 40.     Indeed, the model’s flexibility is on display where Dr.

    Conti updates her estimate of named-Plaintiff Sheet Metal Workers’

    damages to reflect coinsurance payments and the effect of the

    Maintenance Choice Program.       Id. ¶ 53 & n.70; see also id. ¶¶ 54-

    69 (describing how model can take GERs into account).

          Given that this methodology produces a conservative damages

    model using PBM claims data, and has the demonstrated flexibility

    to   be   adjusted   to   accommodate   additional   data,   the   Court   is

    satisfied that, while not “exact[,]” the model is “consistent with


                                        73
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 74 of 77 PageID #: 17391



    [the proposed classes’] liability case.”           Comcast, 569 U.S. at 35

    (citations and quotation omitted).         It is true that the model has

    not been tested using TPP data, but the shortcomings of Plaintiffs’

    data are directly attributable to Defendants’ strategic decision

    and will be resolved at the liability stage.            Moreover, the record

    supports a finding that, in the aggregate, any overcharges incurred

    by PBMs were passed on to the putative class.                 See Conti Reply ¶

    40.   In sum, Dr. Conti’s methodology is solid and the data are

    forthcoming. 21

          Defendants also challenge the amount of individualization

    necessary to calculate damages under Plaintiffs’ model.               See Royal

    Park Invs. SA/NV v. Wells Fargo Bank, N.A., No. 14-CV-09764, 2018

    WL 739580, at *15 (S.D.N.Y. Jan. 10, 2018) (noting that expert’s

    method was sufficiently reliable and he was not required to present

    a “comprehensive model at the class certification stage” but

    concluding     that    the    methodology         required       individualized

    determinations).      While   there    can   be    no   question     that   some

    individualized    inquiry    is   required   under      the    instant   damages




          21Defendants’ other criticisms are sufficiently addressed in
    Dr. Conti’s Reply Report. See Conti Reply ¶ 48 (adjusting model
    to exclude claims that may have been paid based on formulas that
    do not include U&C pricing); id. ¶¶ 52-53 (adjusting model to
    account for patient payment structures).      And as addressed at
    length above, the Court is satisfied that Dr. Conti’s damages model
    can accurately and reliably account for GERs.


                                          74
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 75 of 77 PageID #: 17392



    model, the Court is satisfied that damages can “be established by

    sufficiently common proof.”      Nexium, 777 F.3d at 18.

          Accordingly,    the   Court   concludes    that    Plaintiffs    have

    demonstrated that common issues predominate as to damages and that

    the damages are both “capable of measurement on a classwide basis”

    and tied to their theory of liability.          See Comcast, 569 U.S. at

    34-36.

               6.    Superiority

          For the final prerequisite to class certification, Plaintiffs

    bear the burden of establishing that a class action is “superior

    to other available methods for fairly and efficiently adjudicating

    the controversy.”     Fed. R. Civ. P. 23(b)(3).      In undertaking this

    analysis, the Court examines four factors:

          (A) the class members’ interests in individually
          controlling the prosecution or defense of separate
          actions; (B) the extent and nature of any litigation
          concerning the controversy already begun by or against
          class members; (C) the desirability or undesirability
          of concentrating the litigation of the claims in the
          particular forum; and (D) the likely difficulties in
          managing a class action.

    Id.   The Court is mindful that “[t]he policy at the very core of

    the class action mechanism is to overcome the problem that small

    recoveries do not provide the incentive for any individual to bring

    a solo action prosecuting his or her rights.”           Amchem Prods. Inc.

    v. Windsor, 521 U.S. 591, 617 (1997) (quoting Mace v. Van Ru Credit

    Corp., 109 F.3d 338, 344 (7th Cir. 1997)).           The superiority and



                                        75
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 76 of 77 PageID #: 17393



    predominance inquiries thus ensure that class action litigation

    will “achieve economies of time, effort, and expense, and promote

    . . . uniformity of decision as to persons similarly situated,

    without sacrificing procedural fairness or bringing about other

    undesirable results.”     Id. (quoting Advisory Committee’s Notes on

    Fed. R. Civ. P. 23).

         Defendants argue that class adjudication is not superior to

    other methods of adjudication because (1) the elements of the state

    law causes of action are materially different, and (2) the putative

    class members are sophisticated entities capable of bringing suit

    on their own.    Defs.’ Opp’n 6, 68-69.

         The Court is satisfied that class adjudication is the superior

    method of adjudication.     Though some putative class members may be

    capable of suing on their own, and there may be some opportunity

    to recover fees for a successful suit under RICO and some state

    statutes, judicial economy plainly favors certification.          Managing

    subclasses within this action alleging a single fraudulent scheme

    is superior to managing several thousand suits.

         Moreover, variations in the underlying state law claims do

    not undermine Plaintiffs’ certification efforts.          The classes are

    narrowly tailored and are not unlike numerous other nationwide

    class actions that courts have certified.              See, e.g., In re

    Loestrin 24 FE Antitrust Litig., 410 F. Supp. 3d 352, 375-76, 406-

    07 (D.R.I. 2019) (certifying class action brought under numerous


                                        76
Case 1:16-cv-00046-WES-PAS Document 180 Filed 05/18/21 Page 77 of 77 PageID #: 17394



    state laws and analyzing viability of pharmaceutical antitrust

    claims under those state statutes). 22     For these reasons, the Court

    concludes that, in this case, a class action is “superior to other

    available methods for fairly and efficiently adjudicating the

    controversy.”    See Fed. R. Civ. P. 23(b)(3).

    III. Conclusion

         For the above reasons, Caremark’s Motion to Dismiss, ECF No.

    163, is GRANTED; Plaintiffs’ Motion for Class Certification, ECF

    No. 120, is GRANTED; Plaintiffs’ Motions to Exclude the Expert

    Testimony of Brett E. Barlag, Catherine Graeff, Michael P. Salve,

    Ph.D., ECF Nos. 140-42, are DENIED WITHOUT PREJUDICE.            The Court

    further appoints Hagens Berman Sobol Shapiro LLP as Class Counsel

    and appoints named Plaintiffs as Class Representatives.



    IT IS SO ORDERED.




    William E. Smith
    District Judge
    Date: May 11, 2021




         22The Court gives Plaintiffs fifteen days from the entry of
    this order to show cause why the Unfair and Deceptive Conduct
    Consumer Protection Class definition should not be amended to
    exclude health plans that paid for generic prescription drugs in
    New Jersey, Ohio, and Iowa, as Defendants assert these state laws
    were never pleaded in the Amended Complaint and/or were dropped
    earlier in this suit. See Defs.’ Sur-Reply 27.


                                        77
